 108DECISIONSOF NATIONALLABOR RELATIONS BOARDDrug Package Company,Inc. and Local 505, GraphicArts International Union,AFL-CIO-CLC. Cases14-CA-7959 and 14-CA-8062February 10, 1977DECISION AND ORDEROn February 13, 1975, Administrative Law JudgeJames V. Constantine issued the attached Decision inthisproceeding.Thereafter, theGeneral Counsel,Charging Party,' and Respondent filed exceptions2and supporting briefs. The Charging Party also filed abrief in answer to Respondent's cross-exceptions.3The Board has considered the record and theattachedDecision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings,4 and conclusions5 of the Adminis-trative Law Judge, as modified herein.The Administrative Law Judge found that, on May10, 1974,6 when the Union made its demand forrecognition on Respondent, the Union had a validmajority in an appropriate unit.? The AdministrativeLaw Judge further found that Respondent hadcommitted numerous violations of Section 8(a)(1) ofthe Act and that those 8(a)(1) violations which hefound Respondent had committed warranted theimposition of a bargaining order under the teachingof the Board's decision inSteel-Fab,Inc.sThe Administrative Law Judge further concluded,however, that a strike by the Union against Respon-dent, undertaken on and after May 24, after thedemand for bargaining was refused by Respondent,was an economic strike rather than an unfair laborpractice strike as urged by General Counsel and theUnion, and that the strikers were economic ratherthan unfair labor practice strikers.Lastly, the Administrative Law Judge found thatRespondent had violated Section 8(a)(3) of the Actby its failure and refusal to hire George Looney,because the Administrative Law Judge found that therefusal to hire Looney was because of Looney'smembership in the Union.We are in agreement with the Administrative LawJudge that the Union had an untainted majority in anappropriate unit at the time it sought recognition andthat a bargaining order is appropriate here based onHereinalso referredto as the Union.2Respondent denoted its exceptions as cross-exceptions3During our considerationof this case,theGeneralCounsel filed arequestfor specialleave to file a supplementalbeef Thatrequestis herebydenied as the issues raised in the request are adequately considered in ourdecision hereinThe Respondent has excepted to certain credibilityfindings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respect to credibili-ty unless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc.91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexaminedthe record and findno basis for reversinghis findings.228 NLRB No. 17those 8(a)(1) violations which the Administrative LawJudge found and the additional violation which wefindbelow.However, consistent with our recentdecision inThe Trading Port, Inc.,219 NLRB 298(1975), which issued subsequent to the Administra-tive Law Judge's Decision and which modifiedSteel-Fabon which the Administrative Law Judge relied,we set out below our own rationale for the issuance ofthe bargaining order.We further find, for reasons noted below, that thestrike which the Administrative Law Judge found tobe an economic strike was, in fact, an unfair laborpractice strike from its inception.And we conclude, also contrary to the Administra-tiveLaw Judge, and for reasons noted below, thatRespondent did not violate Section 8(a)(3) of the Actwith respect to George Looney's employment at-tempts .9Our analysis of this case begins with a review ofLooney's employment efforts.1.George Looney was interviewed for employ-ment on July 29 by Respondent's general manager,Kenneth Bancroft.'The interview lasted approxi-mately an hour, after which Looney was given a tourof the plant. During the course of the interview,Bancroft asked Looney if he knew there was a strikegoing on and Looney indicated he did. Bancroft alsoasked Looney if he was a member of a union; Looneyindicated that he was, and, in fact, he informedBancroft that he was a member of the ChargingParty. Bancroft, according to Looney, indicated thatitwould be "wait and see" on his hiring Looneybecause of the strike. Looney also testified, however,that the best he could remember about Bancroft'shiring him was that Bancroft would not hire himbecause he was a union member.It is undemed, however, that, on July 31, Bancroftattempted to contact Looney by telephone; that awoman answered and stated that Looney was not in;and that Bancroft left his name and phone numberand requested that Looney call him but that Looneynever did. Further,it isundenied that Bancroft madetwo further unsuccessful attempts to contact Looneyby phone on August 5 and 6. Further, on August 7,Bancroft sent Looney a letter requesting that Looneycontact him regarding his employment status, but5 In the absence of exceptions, we adopt,pro formathe AdministrativeLaw Judge's dismissal of certainof thecomplaint allegations6All dates are 1974 unless otherwise noted7The unitisallproduction and maintenance employeesemployed atRespondent's O'Fallon, Missouri,facility,excludingoffice clerical employ-ees, professional employees, guards, and supervisorsas defined in the Act.Respondent admitted the appropriateness of the unit at the hearing8 212 NLRB 363(1974)9Member Waltherjoms us in this finding10Respondent was hiring replacements during the strike which continuedthroughLooney'semployment attempts DRUG PACKAGE CO., INC.Looney did not respond to that letter. In fact,Respondent did not hear from Looney from July 29on. The charge which resulted in this 8(a)(3) allega-tion wasfiled on July 31.On the basis of the above facts, the AdministrativeLaw Judge concluded that Respondent failed andrefused to hire Looney and that his alleged failureand refusal to hire him was because Looney was amember of the Charging Party. We disagree. We notethat, 2 days after the July 29 interview, Bancroft triedto reach Looneyand, whenhe could not, left word forLooney to contact Respondent. It was Looney,however, who opted not to return Respondent's call.Then, in spite of Looney's failure to respond to thecall,Respondent made three further attempts toreach Looney but was unable to contact him. Looneynever did return Respondent's phone call or respondto its letter.We thus think it clear that there was nofinal refusal by Respondent to hire Looney but rather11The Administrative Law Judge found that Bancroft's failure in hisinitial phone call to leaveaspecificmessage that Looney should"come toBancroft'soffice"rather than just call Bancroft,as Bancroft'smessagestated, somehow indicated that Bancroft did not want to hire a member ofthe Charging Party. We cannot accept this inference of the AdministrativeLaw Judge as we discern no meaningful basis on which to predicate adiscriminatory motive in a statement to have Looney call in as opposed to astatement asking him to come in.Respondent had a right to contact Looneyin the manner it saw fit,and we believethe keyhere was that Respondentwas, in fact,trying to reach Looney in furtherance of further job discussionswith him.Further,in light of Bancroft's repeated attempts to reach Looney after theinterview in order to continue discussions with him,we draw no inference, asthe Administrative Law Judge did, that Bancroft's inquiry to Looney, at theinterview,on the latter'sunion status indicated that Respondent wasopposed to hiring adherents of the Union.We further note that the charge which yielded this complaint allegationwas filed by the Charging Party on Looney's behalf on July 31.Meanwhile,Looney refused to return Respondent's phone call of July 31 or respond to itsletter of August 7. It thus appears that Looney was content to rest on thecharge,filed with the Board,while not allowing Respondent the opportunityto continue further negotiations with him.In such circumstances,we will notsubsidize,in the form of backpay,Looney's failure to fulfill his obligationsto, at the least,respond to Respondent's attempts to reach him.And withrespect to Respondent'sAugust 7 letter,we note Looney's testimony that hethought the letter indicated that if he were"dismissed"from the Union thenRespondent would talk with him further.We think thisclearlywas not theimport of the letter(set out by our dissenting colleagues)and we believeRespondent should not be made to bear the burdenof Looney'smisunder-standing of the letter.12WhileRespondent contended that the authorization cards weretainted,itdid admit that the Union had secured cards from a majority of theemployees in the unit.In view of this admission,the Administrative LawJudge made no determination on the specific number of cards the Unionreceived but he did consider whether the cards were tainted,and found theywere not.In affirming the Administrative Law Judge that employee Daisy Sim-mons' card was valid, we rely on the fact that the employee who actuallyobtained Simmons' signature on the card said only that the card was "for theunion to come in" and made no statement about union initiation fees.i3 Included as 8(a)(I) violations by the Administrative Law Judge werecertain statements made by Supervisor Simmons to employee Hart andcertain statements made by Supervisor Bono to employee Heath.Respon-dent claims that both Hart and Heath are supervisors,however, and theAdministrative Law Judge set out no facts to support his finding that Hartand Heath were employees.The record,however,fully supports theAdministrative Law Judge's conclusions on Hart's and Heath's status.Employee Hart was a label cutter in Respondent'sbinderydepartment.He did not have the power to hire or fire,or to effectively recommend suchaction;he did not interview job applicants and he was an hourly paid109Looney himself foreclosed such resolution of thematter by failing to respond to Bancroft's invitationsfor a further interview and discussion.11 In suchcircumstances, we dismiss that part of the complaintalleging a violation of Section 8(a)(3) concerning thefailure to hire Looney.2.We agree with the Administrative Law Judgethat, on May 10, when the Union requested bargain-ing with Respondent, the Union had a majority in theappropriate unit and that the majority, obtainedthrough authorization cards, was a valid, untaintedmajority for those reasons the Administrative LawJudge noted.12We also agree with the Administrative Law Judgethat Respondent violated Section 8(a)(1) of the Actby the conduct and actions of its supervisors de-scribed in detail in the Administrative Law Judge'sDecision.13 In addition to that conduct the Adminis-trative Law Judge found violative of the Act, we alsoemployee who punched a tuneclock.In the past, Hart had assumed certain ofSupervisor Simmons' duties but only for 2-week periods and at no increaseinhis pay.Hart,during that time, still spentabout 25hoursper week doing acutter's duties and he said he merelyhandled the day-to-day problems basedon his experience.When Simmons was present,Hart did not assign work toemployees nor did Simmons refer employeesto Hart forwork assignments.On the basisof the above,we find Hart was an employee underthe Act.Employee Heath worked asa forkliftoperator in the shipping room underSupervisor Bono. When Bono was on vacation,Heath substitutedfor him forabout 2 weeks. Heath made sure everyonehad work to do andspent about Ito 2 hours per dayhanding out orders in addition to his usual duties Heath ishourlypaid and received no increase in pay when he substituted for Bono.When Bono was present, Heath did his regularjob, did not hand out workorders, and had never been told he could make out warning slips onemployees. On the basis of the above,we find Heath was an employee underthe Act.Since both Hart and Heath signed authorization cards, we also concludethat their cardsmay be countedtoward theUnion's majority. So, too, maythe card ofemployeeWilson whom Respondent also contends is asupervisorWilson was employed in the lithography department doinglayout workand his immediate supervisor was SupervisorHufker.WhenHufker went on vacation,Wilson woulddo most of his work. Wilson had themost seniority in the departmentafterHufker. There weresixotheremployees in Wilson's section.Wilson was never told what his authority wasand he was paid an hourly rate and punched a timeclock.Wilson was nevergiven theauthorityto hire or fire and never recommended thatanybody bereplaced inhis job.On the basisof the above, we find Wilson was anemployee underthe Act.Certain statements of Respondent's assistantdistrictsalesmanager,Cooper,were found to be violations of Sec.8(axl) of the Act by theAdministrativeLaw Judgebecause hefound Cooper to be a supervisor or atleast part of management.Respondent contends,however,Cooperis neithera supervisor nor a part of management.Upon an independent evaluation ofthe record, we find Cooper is at least part of management and that hisstatements are attributable to Respondent.Cooper's duties included findingand training manufacturer representatives for Respondent, handling custom-er complaints, and conducting sales meetings and promotionsfor Respon-dent. Cooper attendedmanagement meetings withofficersand supervisorsof Respondent at which the strike situation was discussed in relation to itseffects on production,employment,and sales.It was Cooper who informedRespondent'smanufacturer representativesof thestrike at Respondent andasked them during the strike to "please bear with us and hold special requestsand favors to a minimum." We conclude in light of the abovethat Cooper isan agent of management and that his statements are attributable toRespondent.In affirming the Administrative Law Judge that Respondent SupervisorDulle unlawfully solicited employee Michael Harris to seek the return of hiscard fromthe Union,the Administrative Law Judge's further finding thatMichael Hams also told his brother thatDulle hadsaidthe brothers would(Continued) 110DECISIONSOF NATIONAL LABORRELATIONS BOARDfind thata statementmade on or about April 19 bySupervisor Eichhorn to employee Haney also violat-ed Section 8(a)(1) of the Act.In that April 19 conversation, Eichhorn, accordingto the credited testimony, indicated that, if the Unioncamein,Respondentmight have to fire someemployees in order to hire minority groups.14 Whilethe Administrative Law Judge found that Eichhornwas merely stating the rights of minorities, it is clearhis statementwas a threat to the employees that theymightbe replaced by minorities if the Union enteredthe plant and this threat to their job security wastherefore a violation of Section8(a)(1),15and we sofind.'64.The Administrative Law Judge found, becauseof Respondent'snumerousunfair labor practices,theirseriousness,and their probable impact on theemployees, that a bargaining order is warranted hereand we agree with that conclusion. The recorddemonstrates that various of Respondent'sagents,including Bono,Cooper, and Eichhorn, coercivelyinterrogated numerouslong-timeemployees concern-ing theirunionactivities and sympathies. Further,SupervisorsBono,Simmons,and Eichhorn toldvarious employees that their or other employees' jobsmight be in jeopardy if they continued their supportof the Union or if the Union got in. Supervisor Bonoalso threatened that Respondent mighteliminate itsbus service if the Union was voted in. As employeeHeber indicated that there are about 22 to 25 olderemployees who depend on this service as their solesource of transportation to Respondent's facility, it isclear thisstatementhad a significant impact on anumber of the employees. Significant, too, was thestatementof Supervisor Eichhorn that Respondent'sbox department, which he claimed was unprofitable,would have to be closed if the Unioncame in.Eichhorn told one employee that most of the peoplein that department were old, and that they were notreally needed but that Respondent's president likedbe "in better shape" if they "sentfor the union signaturecard"is not adoptedas the record does not support such a finding.14Black employees, especially,were mentioned in the term"minoritygroups15Certain-Teed Products Corporation,153 NLRB 495, 507 (1965).16We further note that General Counsel has excepted to the Administra-tiveLaw Judge's sinking of certain paragraphsof thecomplaint whichalleged further violations of Sec.8(axl) byRespondentWe find merit inpart of the General Counsel's exception.The recordreveals thaton November 12, 1974, 1 week beforethe hearingin the instant case, counsel for General Counsel by the Regional Director forRegion 14 amended the complaintherein bythe additionof pars. 5V through5Z, which alleged further 8(axl) violations by Respondent.At the outset ofthe hearing,theAdministrative Law Judge,having suggested same toRespondent,sustained an objectionby Respondentto this amendment. TheAdministrative Law Judge concluded that the amendment was untimely andsought to adduce evidencethat would becumulative shouldit be concludedthat variousof theother 8(axl) complaint allegations had merit It is to thisrulingthat General Counsel hastaken exception.Sec.102 17 ofthe Board's Rules and Regulations allows a Regionalthem and kept them on for that reason, rather thanbecause of the work they performed. This, it wasindicated,would change if the Union came in.Respondent's policy on layoffs was to allegedlychange too, as both Supervisors Eichhorn and Bonoindicated that, contrary to past practices, layoffswould take place when work was slack should theUnion get into Respondent's plant. SupervisorsEichhorn and Simmons further indicated, withoutsupporting figures, that Respondent might be forcedto close entirely if the Union did get in. And, even ifthis eventually did not come to pass, a number ofemployees were told by Supervisors Eichhorn andSimmons that certain employees might be fired sothatRespondent could hire black employees if theUnion got in.In addition to these threats of layoff, firing,discontinuance of essential services, or plant shut-down, Respondent through various of its supervisorsalso encouraged employees to form an in-plant unionas analternative to the Charging Party; chided theemployees that the foremen had been attempting toobtain some benefits for the employees but theemployees' attempts to get a union had ruined such apossibility; attempted to have two employees requesttheir authorization cards be returned by the Union;and promised employees that the foremen would betougher on the employees if the Union came in.We conclude that these threats and actions ofRespondent's agentsdescribed above may, of course,be presumed to have had a severe initial impact onthe employees. We also conclude that the actions maybe presumed to have had an impact that hasdestroyed the likelihood that a true picture ofemployee sentiment may now be obtained throughthe election process. Thus, Respondent's actionsincluded not one but a series of serious threats by anumber of its agents which were communicated to anumber of employees on numerous occasions. Thethreat that Respondent might have to close, if carriedDirector,prior to the hearing, to amend an already issuedcomplaint "uponsuch terms as may be deemedjust." Sec.102.20 of the Board'sRules thenallows a respondent to amend its answerat anytime prior to the hearing andthe answer may also be amended at the hearing itself where the complainthas been amended.The period of time forsuch amendment is within suchperiod as the Administrative Law Judge or the Boardmay set Clearly,however, the Board's rules contemplate such amendments to complaints,and resulting amendments to answers,as were attempted in the instant caseand the Administrative Law Judge was in error in striking pars. 5V through5Z of the complaint.However, we are unable to make an informedfindingon those allegationsof the complaint stricken by the Administrative Law Judgeas the support inthe record for these allegations consistsonly of an offer of proof by theGeneral Counsel. Further, Respondent,under the terms of the Administra-tive Law Judge's ruling, was under no obligation to presentany defense tothese allegations.In the circumstances of this case, however,we see no needfor aremand since those violationswhich the Administrative Law Judgefound,and which here are affirmed,necessitate the issuance of a bargainingorder, and the notice issued in this caseadequatelyapprises theemployees ofthose rightswhichRespondent violated. DRUG PACKAGE CO., INC.out, would have affected every employee in the unit.Certain other threats, i.e., to fire employees, to lay offemployees, or to discontinueessentialbus services,would have meant nothing short of complete termina-tion of employment for those employees involved.And when Respondent was not threatening completeshutdown, or loss of employment for some, itthreatened employees with more onerous workingconditions and indicated they had lost their chancesfor possible benefits because of the Union's presence.Thus we find that Respondent's actions haverendered a fair election a slight possibility at best andthat the unambiguous cards validly executed by amajority of the employees in the unit represent amore reliable measure of employee desires on theissue of representation than would an election andthat the policies of the Act will be best effectuated bythe entering of a bargaining order at the present time.While the Administrative Law Judge recommendedthat a bargaining order issue in the instant case, hedid so on the authority of our decision inSteel-Fab,Inc., supra.UnderSteel-Fab,the Board's bargainingorders were viewed as remedying only independent8(a)(1) and (3) violations, and thus were deemedeffective only from the date of the Board's decision.In our recent decision inTrading Port, supra,how-ever,we indicated our dissatisfaction with the ap-proach taken inSteel-Fab.We noted inTrading Portthat since the events which had "triggered" thebargaining duty, i.e., the unfair labor practices, hadoccurredmuch earlier, as had the employees' ex-pressed preference for union representation, a bar-gaining order, imposing the obligation only as toevents occurring thenceforth as resulted inSteel-Fab,fell short of reinstating the situation as it would havebeen absent the employer's unfair labor practices.17Therefore, inTrading Port,we concluded that anemployer'sobligationunder a bargaining orderremedy should commence as of the time the employerhad embarked on a clear course of unlawful conductor had engaged in sufficient unfair labor practiceswhich undermined the union's majority status andsubverted our election process. We noted that thistime frame would eliminate the ill effects of datingthe bargaining obligation as of the issuance of the17For example,a prospective bargainingorder wouldleave unremediedany unilateral change in working conditions an employer made after theunion establishedmajoritystatus.IsLindenLumber Division,Summer &Co v N.L.R.B,419 U.S 301(1974).19N L R. B. v. Gissel Packing Co., Inc,395 U.S. 575, 591-592, 614 (1969).20 Thefirstauthorization cards were signed on March21. Thereafter, onApril 1 or 2, SupervisorEichhorntold employeeMenne that, by trying to geta union, the employees had ruined the attemptsof theforemen to obtainsome benefitsfor the employees,that a unionhad "closed down" twoprintingoutfits andthat a union would cause Respondent to "close down"because"we'd price ourselves right out of business." The AdministrativeLaw Judge correctly foundthese statements to be violations of Sec 8(a)(1) ofthe Act.illBoard's decision which, in turn, had resulted inunremedied unfair labor practices. And we noted thatthis approach also comported with the theory behindthe issuance of bargaining orders. Thus, as theSupreme Court had held, an employer may insist on aBoard-conducted election when presented with abargaining demand so long as he does not fatallyimpede the election process.18 However, once anemployer has so impeded the election process theSupreme Court has noted that he has forfeited hisright to a Board election and instead must bargainwith the union whose representative status has beenestablished throughmeans (such as authorizationcards)other than the traditional and preferredelection procedure.19 The legal basis for so bypassingthe election procedure is simply that the employer'sown misconduct has created conditions which nowpreclude the conducting of a fair election.In the instantcase,as described in detail,supra,Respondent's unfair labor practices commencedshortly after it learned of union activity among itsemployees.20 This unlawful course of conduct, whichtouched all of the employees at some time, continuedthroughout the Union's organizational attempts; itsrecognition demand; subsequent to its recognitiondemand; and into the period of the Union's strike.This illegal conduct was clearly intended to dissipatethe Union's majority status, and did operate to makethe holding of a fair election highly unlikely. Thus, inaccord with the Supreme Court's instruction inGissel,the valid authorization cards secured by the Unionare now the most reliable measure of the employees'desires on the issue of representation and we find thatthe policies of the Act require that Respondent beordered to bargain with the Union as the exclusiverepresentative of its employees based on the authori-zation cards.We further find that Respondent'sbargaining obligation began on May 10, 1974, thedate the record first establishes that the Unionsecured a majority in the unit in the context ofRespondent's contemporaneous course of unlawfulconduct.Respondent was therefore dutybound tobargain with the Union as of that date.215.In recommending that a bargaining order wasan appropriate remedy here, the Administrative Law21We further find thatRespondent's refusalto bargain on and after May10, 1974,violated Sec.8(aX5) and(I) of the ActWhilethe complaint asamended did not specifically allege Respondent's refusal to bargain as anindependent violationof the Act, the complaint did allege(1) the Union wasthe exclusive representative(2) in anappropriate unit when it (3) soughtrecognition and that (4) Respondent refused to recognizethe Union butinstead (5) committed various unfairlaborpractices simultaneouslywith thedemand.Theseare the necessary elementsfor an 8(a)(5) finding; these issueshave been litigated;and thus it is appropriatefor us to find a violation of Sec8(a)(5) of the Act inRespondent's refusal to bargain.See, e.g,Schwab Foods,Inc, d/b/a Scotts IGA Foodlmer,223 NLRB 394 (1976).In his concurring opinion,Member Walther states that he would not issuea retroactive bargainingorder in the absence of a finding that Respondentviolated Sec.8(aX5). But the aspectof providingbargainingorders to remedy(Continued) 112DECISIONSOF NATIONALLABOR RELATIONS BOARDJudge found, however, that the strike instituted by theCharging Party on May 24, after Respondent'srefusal to bargain, was an economic strike rather thanan unfair labor practice strike. In so concluding, theAdministrative Law Judge noted that, at the unionmeeting prior to the strike, the vote to strike was for"recognition and a contract." And, while noting thatthe picketsignswere changed on May 29 to reflect analleged change in the nature of the strike to an unfairlabor practice strike, the Administrative Law Judgefound that neither the strikers nor Respondent wereever informed of the nature of the unfair laborpractices the Union was now allegedly protesting andtherefore he found the nature of the strike had notchanged from the economic strike he had initiallyfound the strike to be.Contrary to the Administrative Law Judge, we findthe strike was an unfair labor practice strike from itsinception and that the strikers are unfair laborpractice strikers entitled to immediate reinstatementupon application.We have already found that, onMay 10, i.e., before the strike, Respondent wasobligated to recognize and bargain with the Union onthe basis of the Union's majority showing. Thisobligation Respondent did not meet and the strike forrecognition was clearly prompted by Respondent'sfailure to do so. The Board has long held that whenemployees strike for recognition which should havebeen granted at the time they went on strike andwhere the employer engaged in contemporaneouswidespreadillegalconduct designed to frustrate thestatutory scheme, and bargaining in particular, thestriking employees are unfair labor practice strikers.22Such is exactly the situation here and although thecomments at the time of the strike vote related toeconomic demands, it was virtually impossible toresolve those demands because of Respondent'srefusal to recognize the Union. For the foregoingreasons,we conclude the strike was an unfair laborpractice strike.236.We note that the Administrative Law Judgeinadvertently omitted from his proposed Order andnotice numerous of the 8(a)(1) violations he foundRespondent had committed, and omitted, too, fromhis notice, an affirmative statement by Respondent toits employees that it will bargain with the Union uponrequest.General Counsel and the Charging Partyhave excepted to theseomissionsand since we findmerit in those exceptions the following Order andunfair labor practices where a fair election cannotbe held and nodemand forrecognition has been made is notbefore us,since we arefinding thatRespondent did violate Sec. 8(a)(5) in this case.Hence,we see no need forresponding heretoMember Walther's comments concerning the time suchbargainingorders willattach otherthan to saywe disagree with him. Instead,we have setforth ourposition and chosen to answer himwith respect to thatsituation in our decisionofBeasley Energy, Inc, d/b/a Peaker Run CoalCompany, Ohio Division# 1, 228 NLRB93, issuedthis date.notice are substituted for those of the AdministrativeLaw Judge. The Conclusions of Law and Remedyhave also been changed to reflect the disposition onthe various issues of this case.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labororganizationwithin themeaning of Section2(5) of the Act.3.An appropriate unit of Respondent's employ-ees for purposes of bargaining is a unit of allproduction and maintenance employees employed atthe Respondent's O'Fallon, Missouri, facility, exclud-ing office clerical employees, professional employees,guards, and supervisors as defined in Section 2(11) ofthe Act.4.SinceMay 10, 1974, Local 505, Graphic ArtsInternational Union, AFL-CIO-CLC, has been andis the exclusive representative of all employees in theaforesaid bargaining unit for purposes of collectivebargaining within the meaning of Section 9(a) of theAct and by refusing to bargain with the Union sinceon and after May 10, 1974, Respondent has violatedSection 8(a)(5) and (1) of the Act.5.The strike whichcommencedon May 24, 1974,was an unfair labor practice strike from its inception.6.By the following conduct which interfered with,restrained, and coerced its employees in the exerciseof their rights guaranteed by Section 7 of the Act,Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act:(a) Interrogating its employees about their andother employees' union activities and sympathies.(b) Promising employees benefits to dissuade themfrom union membership or activities and to rewardthem for ceasing to support a union.(c)Encouraging its employees to start or form anin-plant union instead of continuing their unioniza-tion efforts for the Union.(d)Threatening its employees with discharge orclosing the plant if they selected the Union as theircollective-bargaining agent.(e)Seeking to have its employees retrieve theirauthorization cards from the Union.(f)Threatening employees with discharge andreplacement by black employees if the Union got in.Similarly,we see no need to comment on our colleagues'view concerningwhen the bargaining obligation arises in cases where there is a hiatus betweenthe demand and the commencement of unfair labor practices, other than tosay that our positions with respect to that situation is set forth inKroger Co,228 NLRB 149 (1977).22 See,e.g.,National Furniture ManufacturingCompany,Inc.,130 NLRB712,725(1961).23Trading Port, supra. DRUG PACKAGE CO., INC.113(g)Threatening employees with more onerousworking conditions if the Union got in.(h)Threatening employees with elimination ofRespondent's free bus service if the Union got in.(i)Threatening employees with layoffs if the Uniongot in.(j)Refusing to recognize and bargain with Local505,Graphic Arts International Union, AFL-CIO-CLC, as the exclusive representative of its employeesin the appropriate unit noted at paragraph 3, above.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.8.Respondent has not committed any otherunfair labor practices except as noted above.ADDITIONAL REMEDYHaving concluded that the strike which began onMay 24, 1974, was an unfair labor practice strikefrom its inception, we find that it will effectuate thepurposes of the Act to order Respondent, in additionto taking certain action designed to remedy the unfairlabor practices found herein, to offer to all strikerswho make unconditional offers to return to workimmediate and full reinstatement to their former jobs,or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges, and make themwhole for any loss of earnings they may suffer as aresult of Respondent's refusal, if any, to reinstatethem, by payment to each of them of a sum of moneyequal to that which each would have earned as wagesduring the period commencing 5 days after the dateon which each one unconditionally offers to return towork to the date of Respondent's offer of reinstate-ment,24 less anynet earningsduring such period, withbackpay and interest thereon to be computed in themannerprescribed by the Board inF.W WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing &Heating Co.,138 NLRB 716 (1962).25Our dissenting colleagues would modify the exist-ing practice and commence backpay from the date ofeach unfair labor practice striker's unconditionaloffer to return to work, or the date on which work isfirstavailable for the striker, until the date ofRespondent's offer of reemployment. Traditionallythe Board has commenced backpay 5 days after thestriker's offer to return.We believe that the 5-dayperiod is justified as providing a reasonable period oftime for employers to accomplish those administra-tive tasks necessary to the orderly reinstatement ofthe unfair labor practice strikers and to accord someconsideration to the replacement employees whomust be terminated.While there has been no published articulation ofthe reasons behind the 5-day rule, its adoption wasnot without careful consideration. At least some ofthe reasons behind its original adoption are obvious.Early in its history the Board determined that, if theirunconditional offers to return to work were refused,unfair labor practice strikers were entitled to backpay"from the date of the refusal."26 Implicit in suchorders was the recognition that there would be a timelapse between the strikers' application for reinstate-ment and the employer's action of rejecting it.Although not explicitly discussed in those early casesin these terms, it takes little imagination to realizethat a recalcitrant employer would simply refuse toact upon the application and, thereafter, argue thatsince reinstatement had not yet been denied, backpayhad not begun to run. The obvious answer was to seta time limit within which the employer would begiven a chance to act affirmatively upon the reinstate-ment request. If the employer failed to comply withthe Board's directive within that period, then backpaywould begin to run.Thereafter, the Board began to issue orders provid-ing that backpay was to begin 5 days after theapplication for reinstatement.27 Why the Board chosea 5-day period rather than a longer or shorter one isnowhere explained in the Board's past decisions inwhich this period has been used. However, it seemsclearly to have been an effort on the part of the Boardto establish a reasonable accommodation betweenthe interests of the employees in returning to work asquickly as possible and the need to effectuate thatreturn in an orderlymanner.Since that time, the Board has continued to allowemployers 5 days to reinstate unfair labor practicestrikerswho have not yet sought reinstatement,before backpay begins to run, in recognition of theadministrative difficulties entailed in reinstating largenumbers of striking employees on short notice. Anemployer requiresat least sometime to effectuate thestrikers' orderly return and, if necessary, to dischargethe lawfully hired replacements.28 The only disagree-24Keystone Trucking Co.,196 NLRB 574, 576 (1972). SeealsoRamona'sMexican Food Products, Inc.,203 NLRB 663 (1973).25A majority of theBoard, i.e.,Chairman Murphy andMembers Penelloand Walther, subscribe to the above remedy and the followingdiscussionconcerningunfair labor practicestrikers'entitlementto backpay.26See OregonWorsted Company,3 NLRB 36, 56 (1936);Biles-ColemanLumber Company,4 NLRB 679, 706-707 (1937); andStackpole CarbonCompany,6 NLRB 171,200 (1938).27Tiny Town Togs, Inc.,7 NLRB 54 (1938);Electric Boat Company, 7NLRB 572 (1938); andRepublic Steel Corporation,9 NLRB 219,403 (1938).28Our dissenting colleaguespoint to two cases,Universal Food Service,Inc, 104 NLRB 1, 16 (1953), andJohn Kinkel & Son,157 NLRB 744 (1966),inwhich theBoard rejected administrativedifficulties as a basis for delaybeyond the 5-day period.We continueto be of the view thatadministrativedifficulties are not a basis for delay beyond the 5-day period. The 5-dayperiod represents a reasonablecompromisebetween the various considera-(Continued) 114DECISIONSOF NATIONALLABOR RELATIONS BOARDment between us and our dissenting colleagues iswhether an employer should be allowed any time forthis purpose in these circumstances during which itshould not incur backpay liability to the strikers.We believe that a 5-day hiatus in the backpayobligation strikes the appropriate balance betweenthe administrative problems faced by the employer,the right of the strikers to reinstatement upon request,and the interests of the lawfully hired replacementswho must be terminated to permit return of thestrikers. Thus, the unfair labor practice strikers havevoluntarily left their jobs, albeit in protest of theiremployer's unfair labor practices, and the time whenthey apply for reinstatement is solely within theircontrol.On the other hand, the employer and thereplacements, if any, have no such control and underthe dissenting view the latter would be subject toimmediate termination without notice.Obviously the time actually required to effectuatereinstatementof strikers varies greatly.In someinstances the 5-day period may be more than ampleand the strikers can be and should be returned towork as early as possible. In other cases, however,employerswillbe hard pressed to complete theorderly return within that time. Granted, an argu-ment could be made that the employer should becompelled to restore unfair labor practice strikers towork within fewer than 5 days where possible.However, such requirement would compel the partiesin each case to litigate, and the Board to decide, howlong a reinstatementperiod would be appropriate. Inour judgment the costs and uncertainties entailed insuch litigation would far outweigh the benefit to bederived. There is nothing to indicate that the existingapproach has resulted in any substantial hardship toeither unfair labor practice strikers or their employ-ers. It seems far better to retain the fixed period whichiswell recognized and accepted and represents acompromise between the various considerations. Bydoing so, stability has been added to labor relationsat very little cost to the employees in terms of lostpay.Our dissenting colleagues suggest that they wouldrequire employers to reinstate unfair labor practicestrikers instantaneously upon their application (withbackpay to start immediately) unless the employercan establish that work is not available. We cannotimagine anything but chaos resulting from impositionof such a requirement, for both the operation of thebusiness and the replacement employees who must bedischarged. The Board's attempt to harmonize all thetionsAs strikers cannot assert that an employerdoes not need the 5 days,neither canemployers assert that a period longer than the 5-day period isrequired.Employersare awareof the factthat at somepoint unfair laborpractice strikerswill applyfor reinstatement,and after the 5-day period all ofthe considerationsset forthin the dissentingopinion herein come into play.29We perceivethatan employer could resent the summary nature of anconflictinginterestsmay well have the effect ofmaking our remedial order more acceptable to theemployer 29 and to the publicas anattempt to dealwith the realities.Our dissentingcolleaguespoint to the fact that,where a Board order is issued after unfair laborpractice strikers have already made an offer to returnwhich has been rejected by the employer, backpayruns from the date of the offer to return with no 5-dayperiod allowed.However, in those instances theemployer has made it clear that it does not intend toreinstate the unfair labor practice strikers. Therefore,there is no reason to permit it 5 days in order toeffectuate an orderly reinstatement and the Boardwill not, in this circumstance, do so. The 5-day periodisnot to enable the employer to delay reinstatementor to obtain 5 days during which he is not required topay backpay, but is in recognition of the practicaldifficulties he may face in reinstating the employees,when he is not in a position to know exactly whenthey may seek to return.Accordingly,incaseslike this one, we shallcontinue to provide that backpay shall begin from adate 5 days after the date on which each unfair laborstriker unconditionally offers to return to work.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Drug Package Company, Inc., O'Fallon, Missouri, itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees about their andother employees' union activities and sympathies.(b) Promising employees benefits to dissuade themfrom union membership or activities and to rewardthem for ceasing to support a union.(c)Encouraging its employees to start or form anin-plant union instead of continuing their unioniza-tion efforts for the Union.(d)Threatening its employees with discharge orclosing the plant if they selected the Union as theircollective-bargaining agent.(e)Seeking to have its employees retrieve theirauthorization cards from the Union.(f)Threatening employees with discharge andreplacement by black employees if the Uniongets in.(g)Threatening employees with more onerousworking conditions if the Union gets in.ordersuch as our dissenting colleagues advocate,and in reaction thereto arequest for reinstatementcould be denied out of hand,whereas if given sometime to reflect on the request and arrangefor their return, as the5-day periodprovides,the same employer might be more amenable tocomplyingwith theBoard's direction. DRUG PACKAGE CO., INC.115(h)Threatening employees with elimination ofRespondent's free bus service if the Union gets in.(i)Threatening employees with layoffs if the Uniongets in.(j)Refusing to recognize and bargain with Local505, Graphic Arts International Union, AFL-CIO-CLC, as the exclusive representative of its employeesin the following appropriate unit.Allproduction and maintenance employeesemployed at Respondent's O'Fallon,Missouri,facility, excluding office clerical employees, pro-fessional employees, guards, and supervisors asdefined in Section 2(11) of the Act.(k) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Notify Local 505, Graphic Arts InternationalUnion, AFL-CIO-CLC, that it recognizes and willbargain with it as the exclusive collective-bargainingrepresentative of the employees in the unit describedbelow respecting rates of pay, wages, hours, or otherterms and conditions of employment and, if anunderstanding is reached, embody such understand-ing in a signed agreement:All production and maintenance employeesemployed at the Respondent's O'Fallon, Missouri,facility, excluding office clerical employees, pro-fessional employees, guards, and supervisors asdefined in Section 2(11) of the Act.(b)Upon application, offer immediate and fullreinstatement to their former positions or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, to all those employees who wenton strike on May 24, 1974, or thereafter, dismissing ifnecessary, any person hired by Respondent on orafter that date, and make them whole for any loss ofpay which they may suffer by reason of Respondent'srefusal, if any, to reinstate them in conformity withthe Decision herein.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.30 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order oftheNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "31While the General Counsel failed to include an 8(a)(5) allegation in the(d)Post at its premises at O'Fallon,Missouri,copies of the attached notice marked "Appendix." 30Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysigned by an authorized representative of Respon-dent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges unfair labor practicesnot found herein.MEMBERWALTHER, concurring:IagreewithChairmanMurphy and MemberPenello that backpay for the strikers should com-mence 5 days after the date on which each oneunconditionally offers to return to work and that the8(a)(3) allegation respecting George Looney shouldbe dismissed. I further agree with the balance of thefindings and conclusions made by all of my col-leagues, including their finding that Respondentviolated Section 8(a)(5) and (1) on May 10, 1974,when it refused to recognize and bargain with theUnion as the exclusive bargaining representative ofits production and maintenance employees. Finally, Iconcur in their retroactive application of the bargain-ingorder to the date of the 8(a)(5) violation.However, since my understanding of the applicablelegal principles differs somewhat from that of mycolleagues, I have chosen to set forth my viewsseparately in this opinion. In addition, since thecurrent status of the law with respect to the appropri-ateness and application of both 8(a)(1) and 8(a)(5)bargaining orders is somewhat unclear, and since thelegal concepts underlying these remedies are interre-lated, I have chosen to direct my attention to severaltroublesome issues surrounding bargaining orderseven though not directly raised by the record in thisproceeding.Any current analysis of the relationship betweenSection 8(a)(5)31 of the Act and remedial bargainingcomplaint,presumably in reliance upon the Board's analysis inSteel-Fab,Inc.,212 NLRB 363 (1974), I agree that,sinceall of theprerequisites to an8(a)(5) finding were fully litigated at the hearing,it isentirely appropriate forus to consider that issue.AmericanBoilerManufacturer Association vN L R B,366 F.2d 815,821 (C.A.8, 1966) 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDorders must begin with the Supreme Court's opinioninN.L.R.B. v. Gissel Packing Co., Inc.32In thatportion of itsGisselopinion relating to the proprietyof issuing bargaining orders as a remedy for anemployer's 8(a)(5) violations,33 the Court discussedthree separate fact patterns. The first involves situa-tions described as "exceptional" in which the employ-er has engaged in "outrageous" and "pervasive"unfair labor practices. The Court noted that not onlywas a bargaining order an appropriate remedy insuch situations, but that the Board has long had apolicy ofissuingsuch orders for substantial unfairlabor practices even in the absence of an 8(a)(5)violation or in the absence of a bargaining demand 34The second category encompasses situationsmarked by "less pervasive practices which nonethe-lesshave the tendency to undermine majoritystrength and impede the election processes." TheCourt noted that when such conduct occurs in theface of a majority showing by a union-such asthrough valid authorization cards-then a bargainingorder may be necessary not only to deter employermisconduct,but also to effectuate ascertainableemployee free choice.Finally, the Court described yet a third factualpattern in which the unfair labor practices arerelativelyminor and will have a minimal impact onthe election machinery. The Court cited with appar-ent approval the Board's claim that there is "noper serule that the commission of any unfair practice willautomatically resultin a §8(a)(5) violation and theissuanceof an order to bargain."35 As will be seen,the Court's opinion inGisselwas intended to reaffirmexisting Board policies with respect to 8(a)(5) viola-tions and bargaining orders-not to blaze new trails.8(a)(5)Violations and RemedialBargainingOrdersWith respect to 8(aX5) violations and remedialbargaining orders, I am in complete agreement withthe Board's analysis ofGisselinTrading Port, Inc.,219 NLRB 298 (1975).The Board has long held that Section 8(a)(5) isviolatedwhenever a union's majority has beenestablished (as, for example, through valid authoriza-tion cards) and the employer nevertheless, upondemand, refuses to bargain while at the same time32 395 U.S. 575 (1969).33 395 U S.at 610-616.34As discussed,infra,theCourt also noted that such orders areappropriate"without need of inquiry into majority status..: ' 395 U.S. at613-614.35CitingAaronBrothersCompany of California,158 NLRB1077 (1966).30TheBoard's practice has always received SupremeCourt approval. SeeN.L R.B.v. Benne Katz, etc., d/b/a Williamsburg Steel Products Co,369 U.S.736, 748, fn 16 (1962);N.LR.B. v P. Lornlard Company,314 U.S. 512(1942).37Asdiscussed,infra,in such situations the date of the 8(aX5) violationcommitting seriousunfair labor practiceswhichthereafter prevent the holding of a free and fair Boardelection.36This was the factual situation present inTrading Portand I think the Board quite properlyfoundan 8(a)(5) violation in the employer's refusal tobargain.Ialso agreewith theTrading Portmajority that insuchsituationsa bargaining order applied retroac-tively to the date of the violation is the onlyappropriate remedy.37 An 8(a)(5) violation is, afterall,a refusal to bargainin situationswhere anobligation to do soexists.It seemsentirely logical,therefore, that as part of the remedy for such aviolation an employer should be required to go backand bargain with respect to those unilateral actionsover which it was under an obligation to bargain atthe time they were taken. As the Board succinctlystated inTrading Port,"since the employees hadearlier expressed their desire for union representa-tion, the Board's prospective bargaining order [underthe rationale ofSteel-Fab, Inc., supra]fell short ofreinstatingthe situation as it would have been hadRespondent obeyed the law and allowed a fairelection to proceed." 38Given theseriousnessof Respondent's unfair laborpractices, and given the fact that they were continu-ing on May 10, 1974-the date on which the Unionacquired majority support and made an unsuccessfuldemand for recognition-the foregoing analysis issufficient to indicate the basis for my agreement withthemajority's decision to findan 8(a)(5) violationand impose a bargaining obligation as of May 10,1974.38 However, for the sake of completeness, thereisoneadditional 8(a)(5) situation I would like todiscuss;namely, those cases in which the unfair laborpractices do not commence untilsometimeafter theemployer has refused the union's request to bar-gain.40The Supreme Court inLinden Lumber Div., Summer& Co. v. N.L.RB.41made it clear that an employer'smere refusal to bargain with a union which claims tohold authorization cards from a majority of itsemployees does not constitutea per seviolation ofSection 8(a)(5).One of the pillars of the Court'sLindendecisionwas its earlieracceptance inGisselofthe Board's view that, as between authorization cardsand a secret-ballot election, the latter is the preferredwill always be the same as the date on which the bargaining order attachesunderTradingPort;namely, "the time the employer has embarked on a clearcourse of unlawful conduct or has engaged in sufficient unfair labor practicesto undermine the union's majority status." 219 NLRB at 301.33Ibld3sAs will be discussed further,infra,since all the elements of an 8(a)(5)violation are present,Iwould issue the retroactive bargaining order as aremedy for the 8(aX5) violation,notfor the 8(aX 1) violations See also fn. 31,supra90 See, for example,The Kroger Co.,228 NLRB 149 (1977).41 419 U.S. 301 (1974). DRUG PACKAGE CO., INC.method for ascertaining whether a union has majoritysupport.42Accordingly, so long as an employermerely refuses to bargain and does not engage inconduct disruptive of the Board's election processes,itmay lawfully insist that a union establish its claimthrough those processes.43The Court also made clear inLindenthat thelegality of the employer's refusal to bargain was in noway dependent upon motive. The Court noted thatwhile an employer "may have rational, good-faithgrounds for distrusting authorization cards in a givensituation," "his objection to cards may, of course,mask his opposition to unions" 44 Such factors, theCourt stated, "make difficult an examination of theemployer's motive to ascertain whether [the refusal tobargain] was in good faith. To enter that domain is toreject the approval byGisselof the retreat which theBoard took from its `good-faith' inquiries." 45Assuming then that an employer which refrainsfrom engaging in disruptive conduct is entitled-forwhatever reason-to reject a union's demand forrecognitionbased on authorization cards, whathappens if at some subsequent date the employerdoes engage in such conduct? It seems to me thatthere are two possibilities. First, evidence of thesubsequent unfair labor practices could be relied onto establish that the employer's original refusal wasdesigned to acquire time within which to underminethe union's claimed majority status, and thus therefusal violated Section 8(a)(5) as of that date. Theproblem with this analysis is that it places the Boardright back into the middle of the abandoned "good-faith" thicket ofJoy Silk Mills.46For if the motivebehind an employer's initialrefusal of recognition isirrelevant at the time made underLinden,why shoulditallof a sudden become relevant in the face ofsubsequent unlawful conduct?47There is another possibility, however, and that isthat,while a secret-ballot election may at one timehave been a more accurate barometer of employeesentimentthan authorization cards, the subsequentunfair labor practices have reversed this situation. In42 SeeAaron Brothers,supra,fn. 35at 1078. This conclusion was acceptedby the Supreme Court inGissel,395 U S at 602-603, and reiterated inLinden,419 U.S.at 304.43Thereare two exceptions to theLinden Lumberdoctrine.First, anemployer whoagrees to have majoritystatus determined by a means otherthan a Board election may not thereafter breach its agreement, refuse tobargain and insist upon an electionbecauseof dissatisfaction with the resultsof theagreed-upon method.Fred Snow, etc d/b/aSnow &Sons,134 NLRB,709 (1961), enfd. 308 F.2d 687 (C.A. 9, 1962).Second,where an employer,subsequent to a bargaining demand,voluntarilyundertakes to determinewhetherthe union has majority support by conducting a poll ofemployees'sentiment,it"cannot disclaim the results simply because it finds themdistasteful."Nation-Wide Plastics Co., Inc.,197 NLRB 996 (1972). Accord,SoilMechanicsCorporation,200 NLRB 544, 545 (1972);Crow Inc.,206NLRB 439, 443-444 (1973);Harding Glass Industries, Inc,216NLRB 331(1975)44 419 U.S. at 306.45IdThe Courthere was referring to the "good-faith"analysis set forth117other words, since the unfair labor practices haveprecluded the holding of a fair election the authoriza-tion cards now present the most viable substitute forascertaining the employees' sentiments with respectto union representation.48 Thus, the offending em-ployer is no longer entitled to an election.What are the implications of this analysis for thedating of 8(a)(5) violations and bargaining orders?First, for the reasons noted above, I do not think thatsubsequent unfair labor practices can convert aninitially lawful refusal to recognize into an unlawfulone. Thus, I would not in such situations date theviolation and bargaining order from the date of initialdemand and refusal. On the other hand, I do thinkthat, since the unlawful conduct has rendered a freeelection impossible, an 8(a)(5) violation and a bar-gaining order should be issued on the strength of theauthorization cards, measured from the date that theunlawful conduct began. In this regard, I am merelyfollowing the teachings of my colleagues inTradingPort:An employer, as the Supreme Court has held, hasa right to an election so long as he does not fatallyimpede the election process [citingLinden Lumber,supra].Once he has so impeded the process, he hasforfeited his right to a Board election and mustbargain with the union on the basis of other clearindications of employees' desires.It is at that point,we believe, the employer's unlawful refusal tobargain has taken place.[Emphasis supplied.]49Itfollows, therefore, that when an employer'sseriousunfair labor practices predate or occursimultaneously with the demand for recognition andrefusal, the 8(a)(5) violation and the bargainingobligation should attach as of the date of demand.Where, however, the unfair labor practices com-mence at a pointsometimeafter the demand forrecognition and refusal, the violation and the bar-gaining order should attach as of the time that "[t]hein Joy Silk Mills,Inc.,85 NLRB1263 (1949), enfd. 185 F.2d 732 (C.A.D.C.,1950), which both the Board and Court abandonedinGissel46 See fn. 45,supra.47 It is for this reason that I cannot agree with the observation ofMembers Fanning and Jenkins in the third paragraphof fn. 64,infra,that theSupreme Court's opinion inGisselcarries a clear implicationthat "laterunfair labor practices would infect the legality of an earlier refusal to bargainand make that refusal to bargain unlawful."In each of the cases consideredby the CourtinGissel,the unfair labor practices either existedprior to thedemand forrecognition or commencedimmediately thereafter. Accordingly,the legal ramifications of a lawful refusal to bargainfollowed by subsequentunfair labor practices were not presentedto, orconsideredby, the Court Inmy judgment,it ismore appropriate to examinethe Court's rationale inLinden Lumberrather than inGisselas a guide to resolving this issue.48Cf. 3 HofstraL. Rev853,862 (1975);AaronBrothersCo.,158 NLRB at1079,fn.10.49 219NLRB at 301. 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployer has embarked on a clear courseof unlawfulconduct.50Thedating of the bargaining order iscrucialfor, shoulditbe backdated to the date ofdemand irrespectiveof the factthat the serious unfairlabor practices did not begin until sometimethereaf-ter, the employermay berequired to bargain withrespect to unilateral action during the interim periodfollowing the demand which was taken in a mannerand at a time when it wasperfectlylawfulto do so. Asisdiscussedmore fully,infra,the Board lacks thestatutory authorityto impose such additional bar-gaining obligations upon an employer.8(a)(1) and (3) Violations and RemedialBargaining OrdersThe Board, with court approval, has long imposedbargaining orders as a remedy for certain aggravated8(a)(1) and (3) violations.51 As the Supreme Courtnoted inGissel,52 such orders have generally beenreserved for "exceptional" cases in which the employ-er has engaged in "outrageous" or "pervasive" unfairlabor practices.As with 8(a)(5) bargaining orders,8(a)(1) bargaining orders may issue only when theunfair labor practices are of "[s]uch a nature thattheir coercive effects cannot be eliminated by theapplication of traditional remedies, with the resultthat a fair and reliable election cannot be had." 53Ido not consider 8(a)(1) and (5) bargaining ordersto be fungible. They are entirely different remediesdesigned to accomplish entirely different goals. Asnoted, 8(a)(5) bargaining orders are intended toeffectuate ascertainable employee free choice asdetermined through such evidence as signed authori-zation cards in situations where the employer'sconduct has rendered the Board's election processes aless reliable barometer of employee sentiment. Theyare imposed because an employer has unlawfullyrefused to bargain upon request with a union whichthe Board finds represents a majority of its employ-ees.And if they are to remedy all of the 8(a)(5)violations found, they must of necessity be appliedretroactively to the date when the bargaining obliga-tion originally attached.Section 8(a)(1) and (3) bargaining orders, on theother hand, are designed not only to remedy ascer-tainable employee free choice (in situations where theunion has or at one time had majority support), butperhaps more importantly to deter employer miscon-50 IdAs theTradingPortquotation implies, the above rules assume thatthe unionenjoys majoritystatus as of the date of demand.If the union hasnot acquired maronty status, neither the violation nor the bargaining ordercan attach until it does so. The precise date of attachment will depend uponwhether the original demand is deemed to be continuing in nature.In the second paragraphof fn. 64, infra,Members Fanning and Jenkinsseem to suggest that in these cases I would not find an8(aX5) violation. Thisis simplynot true.Iwould find an8(a)(5) violation as well as date thebargainingorder fromthe date the employer "embarked on a clear course ofunlawful conduct..." Cf. fn.37, supraduct.54 Such bargaining orders are not intended toremedy an employer's breach of a "bargainingobligation" because,since no 8(a)(5) violation hasbeen found, up to the time the Board's order issuesthe employer has never incurred such an obligation.Given these very fundamental differences between8(a)(5) bargaining orders on the one hand, and8(a)(1)and (3) bargaining orders on the other, I do not thinkthat they should be applied in the same fashion.While Iam willingto apply an 8(aX5) bargainingorder retroactively to the date on which the employerembarked on his course of unlawful conduct, I amnot willing to do so with 8(a)(1) and (3) bargainingorders. I think they should be applied prospectivelyfrom the date of the Board's decision.The retroactive application of an 8(a)(5) bargainingorder is legally justifiable because such an order is atalltimes supported by a preexisting bargainingobligation.This is not thecase,however, for an8(a)(1) bargaining order. When a remedial bargainingorder is issued as a remedy for unusually serious8(a)(1) and (3) violations, thereis no8(a)(5) violation,and therefore the bargaining obligation does notattach untilissuanceof the Board's order. According-ly, the retroactive application of an 8(a)(1) bargainingorder is tantamount to either (1) finding an 8(a)(5)violationin situationswhere the prerequisites there-fore are not present, or (2) applyingan 8(a)(5) remedyto 8(a)(1) and (3) violations.I do not think the Board is empowered to take suchaction because it would have the legally unsupport-able effect of requiring an employer to subsequentlybargain with respect to unilateral action which it tookat a time when it was perfectly lawful to do so. Anexample will illustrate. Suppose the employees of anemployer whichis experiencingeconomic reversalscommence an organizingdrive.The employer re-sponds to the drive with 8(a)(1) violations. Before theunion makes a demand for recognition the employ-er-without any unlawful motive or intent-unilater-ally institutes an economic layoff as a direct result ofitsdeclining financial position. Prior to today'sdecision the employer's conduct would have beenperfectly lawful-without a demand for recognitionand without evena claimof majority status by theunion, the employer would have been under noSi See,e.g.,United Steelworkersof America v. NL.R.B.,215 F.2d 770(C.A.D.C., 1967);J.C Penney Co., Inc. v. N.L.R.B.,384 F.2d 479, 485-486(C.A.10,1967)52 395U.S. at 613-614.53N.LR.B.v. S.S.Logan Packing Company,386 F.2d 562, 570(C.A. 4,1967), cited with approvalby the CourtinGissel,supra,395 U.S at 61454 SeeGissel, supraat 614. DRUG PACKAGE CO., INC.119obligation to consult with the union prior to institut-ing the layoff.55 All this is now changed. By retroac-tively applying the bargaining order to the date of theinitial8(a)(1) violation, not only is the employerobligated to consult with the union regarding theeffects of, if not the decision to institute, the layoff,but its failure to do so will subject it to backpayliability as well.56 The result of such a remedy is notto restore the status quo, but goes well beyond andimposes on the employer additional bargaining andfinancialobligations.The remedy thus becomespunitive in nature and beyond the authority of thisBoard to impose.57In my judgment the retroactive application of an8(a)(1)bargaining order would also represent anunwarranted and legally unsound extension ofTrad-ing Port.There is little doubt that the bargainingorder issued by the Board inTrading Portwas an8(a)(5) rather than an 8(a)(1) bargaining order. The8(a)(1) violations inTrading Portbegan on September1,1973. It was on that date that the Board foundRespondent "embarked on a clear course of unlawfulconduct which may reasonably be deemed to haveundermined the Union's majority status and to haveprevented the holding of a fair election. . . ." How-ever, it was not until 3 days later on September 4 thatthe Union made its demand for recognition therebyfulfilling all the prerequisites for an 8(a)(5) viola-tion-valid authorization cards from a majority ofemployees in an appropriate unit; a lawful demandfor recognition; a refusal by Respondent; and,contemporaneous unfair labor practices eliminatingthe possibility of a fair election. The bargaining orderwas dated not from September 1, but from September4.Had the Board inTrading Portbeen seeking toremedy the 8(a)(1) and (3) violations through is-suance of a retroactive 8(a)(1) bargaining order, thenitwouldseemonly logical that the order would haveattached on September 1 when those violationsbegan, not 3 days later. To do otherwise would haveleft the Board short of its goal of "reinstating thesituation as it would have been had Respondentobeyed the law and allowed a fair election toproceed." Accordingly, the fact that the bargainingorder inTrading Portdid not attach until after theUnion had made an unsuccessful demand for recog-nition isclear evidence that what the Board wasdoing was remedying the Respondent's failure toabide by its 8(a)(5) bargaining obligation, not just the55Ofcourse, if the layoff were discnmmatonly rather than economicallymotivated,the 8(a)(I) and(3) violationswould beremedied through ourusual cease-and-desist,reinstatement, and backpayremedies.56Cf.,AmsterdamPrintingand Lithograph Corp,223 NLRB 370 (1976).57Republic Steel Corporation v. N.L.R B.,311 U.S. 7, 10-11(1940),PhelpsDodge Corporation v. N L R.B.,313 U.S. 177 (1941).8(a)(1)and (3) violations which gave rise to thebargaining obligation.In the course of discussing the appropriateness ofremedial bargaining orders, it is easy to lose sight oftwo very important facts. First, Section 7 accords theright of employees torefrainfrom union-connectedactivities equal status with their right to engage insuchactivities.Second, the Board's traditional8(a)(1), (2), (3), and (4) remedies have historicallyproven effective in rectifying employer misconduct.The imposition of a bargaining order by its verynature resolves the delicate balance of neutralitycontained in Section 7 in favor of the establishmentof the union-employer relationship. Given this, it isimportant to constantly guard against permittingbargaining orders to become a substitute for alreadyeffective remedies.Prospective 8(axl) bargainingorders do not carry this danger because there is nopracticalway to recreate an untainted electionatmosphere once it has been destroyed throughserious employermisconduct.Retroactive 8(a)(1)bargaining orders, on the other hand, are duplicativeof effective traditional remedies and I see no merit inimposing them in the absence of sound legal andpolicy reasons for doing so. As I have already noted,in my judgment, both legal and policy considerationsmilitate against-not for-the retroactive applicationof 8(a)(1) bargaining orders.To capsulize, I would find an 8(a)(5) violation andissue an 8(a)(5) bargaining order retroactive to thedate of the violation,58 whenever the requirements setforth inGisselandTrading Porthave been met-i.e.,the existence of a union majority, a demand forrecognition, denial, and the commission of unfairlabor practices which prevent the holding of a freeand fair Board election. When the prerequisites of an8(a)(5) violation are absent, but the employer hasnevertheless committed outrageous and pervasiveunfair labor practices which have destroyed anypossibility for alegitimateBoard election, then Iwouldissue an8(a)(1) and (3) bargaining orderhaving prospective application only.In view of the above, I agree with the majority thata bargaining order effective from May 10, 1974, isappropriate in this case.MEMBERS FANNING AND JENKINS,concurring in partand dissenting in part:We concur in the majority's findings that the Unionrepresented an uncoerced majority of the employeeswhen it sought, and was refused, recognition byRespondent on May 10; that Respondent violated58Asnoted earlier,the date of the violation need not necessarily coincidewith the date of demand and refusal.See fn.41, supra,and accompanyingtext. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) of the Act by various of itsactions asdetailed by the Administrative Law Judge and themajority;and that Respondent refused to bargainwith the Union in violation of Section 8(a)(5) and (1)of the Act and may be justifiably ordered to bargainwith the Union.We also agreewith the majority thatthe strike,which began on May 24,was caused atleast in part by Respondent's unfair labor practices;that it thus was an unfair labor practice strike from itsinception;and therefore that the strikers are unfairlabor practice strikers entitled to immediate uncondi-tional reinstatement upon proper application.With respect to our agreement that Respondent'srefusal to bargain,in the context of the seriouscontemporaneous unfair labor practices which itcommitted,was itself a violation of Section 8(aX5)and (1) of the Act, we note that the Supreme Court inN. L R. B. v. Savair ManufacturingCo., 59 in describingits earlier decision inNLRB. v. Gissel Packing Co.,395 U.S. 575 (1969),60 indicated that:[t]here [inGissel]we held that the gathering ofauthorization cards from a majority of the em-ployees in the bargaining unit may entitle theunion to represent the employees for collectivebargaining purposes,even though there has beenand will be noelection. . . and that rejection ofthat authorization by the employeris an unfairlabor practice.[Emphasis supplied.161ss 414 U.S. 270 (1973).60 InGissel,the Supreme Court establishedthe definitiveguidelines forthe Board's issuance of bargaining orders inlieu ofBoard-conductedelections.61 414U.S. at 280.62 395 U.S. at 61069 395 U.S. at 610.84While we and MemberWaltherare in agreement that the Board mayappropriately find that Respondent violated Sec. 8(aX5) of the Act herewhen it refused the Union's demand for recognition on May 10,there is onemajorpoint of disagreement between Member Walther and ourselves uponwhich we would comment.Member Walther indicates that,inothersituations,where there is a hiatus between a bargaining demand by a unionand the commencementof unfairlabor practices by an employer whichwarrant a bargainingorder,he would date the bargaining obligation as of thedate when the unfair labor practices,after demand,began,not from the dateof demand.Since we believe that MemberWalther,in reaching such aconclusion,has incorrectlyappliedthe import of the Supreme Court'sdecisionsinLinden LumberDivision,Summer ACo. v. N.L.R. A,419 U.S. 301(1974), andN L.R. B, v. Gosse! Packing Ca,395 U.S. 575,we disagree with hisconclusion on this point.InLindenLumbertheSupreme Court dealt with the Board's holding thatan employer should not be found guilty of an 8(aX5) violation" '. . . solelyupon the basisof [its Jrefusal to accept evidenceof majoritystatus other thanthe results of a Board election.'" 419 U.S. at 305. The Courtheld that "[t ]nlight of thestatutoryscheme and the practical administrative proceduralquestions involved, we cannot say that the Board's decision that the unionshould go forward and ask for an election on the'employer's refusal torecognize the authorization cardswas arbitraryand capricious or an abuse ofdiscretion.'419 U.S. at 309-310.Member Walther deemsit to followtherefrom thatwhenan employer does not immediatelycommence unfairlabor practices after a demand,but waits awhile before doing so, the refusalof thedemand to bargain is lawful,and cannot be found to be unlawfulbecauseof later unfairlabor practices destructive of the electoral process,and he wouldfind abargaining obligation in such case to dateonly from theThe situation in which the above proposition obtains,i.e., that the rejection of authorization cards offeredin a demand for recognition is itself an unfair laborpractice, is, according to the further instructions ofGissel,that situation in which an employer "hascommitted independent unfair labor practices whichhave made the holding of a fair election unlikely orwhich have in fact undermined a union's majorityand caused an election to be set aside." 62 In suchsituations, the Supreme Court characterized a bar-gaining order as "a remedy for a § 8(a)(5) refusal tobargain."63The situation described by the Supreme Court inGisselis, very simply, the situation which is before theBoard in the instant case and, accordingly, there is noreason for the Board not to find an independentviolationof the Act in Respondent's refusal tobargain. In the context of its refusal, Respondentcommitted numerous unfair labor practices bothbefore and after the Union's demand for recognition.Those unfair labor practices, as the majority finds,did render the holding of a fair election improbableand thus, as the majority finds, a bargaining orderand a finding of an 8(a)(5) refusal to bargain areappropriate here.For the foregoing reasons, we agree with ourcolleagues' finding that Respondent violated Section8(a)(5) and (1) of the Act by its refusal to bargain withthe Union on and after May 10, 1974.64employer's other unfair labor practices.This seemsan entirelyunwarrantedreadingofLinden Lumber.Indeed, in that casethe Courtconcluded- "Insum, we sustain the Board in holding that,unless anemployer hasengaged inan unfair labor practice that impairs the electoral process,a union withauthorization cards purporting to represent a majorityof the employees,which is refused recognition,has the burden of taking the next step ininvoking the Board's election procedure." 419 U.S. at 310 (footnoteomitted).Surely,when a union meets thatburden only to be met by unfair laborpractices destructive of the electoral process,it is entitledthen to rely on itsauthorization cards as demonstrating its exclusive representativestatus. TheEmployer's refusal to recognize that status is, therefore,a violation of 8(aX5),and must be found to be so, if the policy of encouragingresort to theelectoralprocess is to be effective in "getting on with the problems of inauguratingregimes of industrial peace...." Linden Lumber,419 U.S. at 307.Linden Lumberdidnot itself involve employer unfair labor practices aftera bargaining demand.ButGssueldid, andGisselclearly indicates that, in suchcircumstances,the bargaining obligation springs fromthe date ofthe refusalto bargain.As theSupreme Court stated the relevant issue inGissel,"Remaining before us is the propriety of a bargaining order as aremedy fora[n] 8(a)(5) refusal to bargainwhereanemployerhas committedindependentunfair laborpracticeswhichhavemade the holdingofafair election unlikely orwhichhavein factundermined a union'smajority andcaused an election to besetaside" 395U.S. at 610 (emphasissupplied).The SupremeCourt did notmake allowance for a"lawful" refusal to bargain,followed by someindefinite time period, after which unfair laborpracticeswarranting abargaining order occur. Rather,the clear implicationof the Supreme Court'slanguage indicates that later unfair labor practices would infect the legalityof an earlier refusal to bargain and make that refusal to bargain unlawful. Seeour dissent inElm HillMeats of Owensboro; inc.,213 NLRB 874,876 (1974).Member Jenkins would note,as he stated inBeasley Energy, Inc., d/b/aPeakerRun Coal Company,OhioDivision# 1,228 NLRB 93 (1977), that hewould impose the bargaining obligation at an even earlier date if that wererequired in order to remedy unlawful conduct,this being consistent withwhat he regards to be the principles expressedinTrading Port, Inc.,219NLRB 298 (1975). DRUG PACKAGE CO., INC.121We disagree with the majority in two respects. First,unlike the majority, we would not commence anybackpay possibly owing the unfair labor practicestrikers from a date 5 days after the date on whicheach striker unconditionally offers to return to work,but would instead run any possible backpay from thedate of each striker's unconditional offer to return towork, or the date on which work is first available forthe striker, until the date of Respondent's offer ofreemployment.With respect to this issue of unfair labor practicestrikers' entitlement to backpay, the following shorthistory of Board decisions in this area is offered asbackground.Itwas earlyin itshistory that the Board determinedthat unfair labor practice strikers were entitled tobackpay if their unconditional offers to return towork were refused. InOregonWorsted Company, 3NLRB 36, 56 (1936);Biles-Coleman Lumber Compa-ny,4 NLRB 679, 706-707 (1937); andStackpoleCarbon Company,6 NLRB 171, 200 (1938), the Boardso ordered backpay where, as in the instant case,applications for reinstatement had not yet beenmade. In those cases, the Board held that, should areinstatement application be refused, backpay wouldaccrue "from the date of the refusal of the applicationto the date of reinstatement." In these early cases,there was no mention of a 5-day grace period beforebackpay would run if there was a refusal to reinstatean unfair labor practice striker.It appears that the 5-day grace period was first setout in Board decisions inTiny Town Togs, Inc., 7NLRB 54,69 (1938);Electric Boat Company, 7NLRB572, 596 (1938); andRepublic Steel Corporation, 9NLRB 219, 403 (1938). In those decisions, however,and, in fact, in all those decisions since which havefollowed the 5-day rule, there has been no articula-tion for the reasons behind the rule. While there hasbeen no explanation for the change from the Board'sfirstdecisions, it is admittedly not an unusualpractice for the Board to apply the 5-day rule insituations,such as the one in the instant case, whereno application for reinstatement has yet been madeby the unfair labor practice strikers. It is not,however, the invariable practice65 and we believesuch practice to be in error.We note with interest that where the situationbefore the Board has been one where the unfair laborpractice strikershavealready made an offer to returnwhich has been rejected by the employer, the Boardhas run backpay from the date of the offer to return65 See,e.g.,Ploof Transfer Company,Inc,201 NLRB 828 (1973);AstroElectronics,Inc.,188NLRB572 (1971);D'Armtgene Inc,148 NLRB 2(1964).66 SeeThe Colonial Press,Inc., 207NLRB673 (1973);CourtesyVolkswag-en, Inc, 200 NLRB 84(1972);Pennsylvania GlassSand Corp,172 NLRB 514,537 (1968);CertifiedCasting&Engineering, Inc.,145 NLRB572, 573, fn 1until the date when an offer of reinstatement wasmade, with no 5-day grace period allowed.66 Further,in other cases where the Board has been aware at thetime of its decision that the unfair labor practicestrikerswere reinstated after their offers to return towork, although the reinstatement in each case, in fact,had been somewhat delayed, the Board commencedbackpay from the date of the offers to return to workrather than from 5 days from the date of the offers toreturn 67 In bothUniversal Food ServiceandJohnKinkel & Son,the argument was made that the delayin rehiring after the offers to return to work weremade was due to normal administrative and person-nel routine. However, in bothcases, that argumentwas rejected because the Board concluded that anyloss arising out of a respondent's delay in reinstatingstrikerswas to be borne by the respondent, whoseunfair labor practices caused the strike rather than bythe employees who went out on strike in protestagainst those practices, and who fulfilled theirobligation by making unconditional applications forreinstatement.The argument the Board rejected inUniversal FoodServiceandJohn Kinkel & Son, supra,appears to bethe only possible justification for the 5-day rule. Webelieve, however, that the reasons set forth in thosecases for rejecting the argument are persuasive. Theburden of justifying any delay in returning unfairlabor practice strikers to work necessarily should beborne by the respondent whose unfair labor practicescaused the strike and not by the employees who haveunconditionally offered to return to work. Thisburden can only be met by a showing that Respon-dent did not have work available for the strikers.Thus, "it is this factor, rather than delay incident to[an employer's] office routine, consultation withcounsel,or assessmentof employment needs, thatwould shift the burden of delay in offering reinstate-ment from [an employer] to the unfair labor practicestrikers. "68The majority, however, attempts a further reasonfor the 5-day rule by also weighing the "interests" ofthe replacements for the strikers. We are intrigued bythemajority's bestowing on such replacements legal"interests" which the Board has not heretofore foundexist.Rather, the Board has always considered theemployee status of replacements for unfair laborpractice strikers as a temporary status, at best. Thus,for example, the Board has consistently found such(1963);Sew-Magic,Inc.,184 NLRB 924,936 (1970);John Kinkel .& Son,157NLRB 744 (1966).67UniversalFood Service,Inc., 104 NLRB1, 16 (1953); JohnKinkel &Son,supra.66 John Kinkel& Son, supraat 747. 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDreplacements to be ineligible to vote in Board-con-ducted elections.69Here, by considering that a replacement has legal"interests" in the terms of an unfair labor practicestriker's reinstatement, the majority has lost sight ofthe fact that, where a strike is an unfair labor practicestrike, the employer is"compelledunder the Act toreinstate the strikers upon application even though itmeans discharging replacements hired during thestrike [emphasis supplied ]." 70 As an employer wouldnot be under such a duty to discharge replacementsunless the strikers already had a right to reinstate-ment at the very time the replacements were hired, itis clear that the replacements have no legal interestswhich can now concern the Board since, in any event,they were subject to replacement by the strikers fromthe moment they were hired. Accordingly, the majori-ty's reliance, in upholding the 5-day rule, on the"interests" of the striker replacements is incorrect.Because the5-dayrule permits a respondent whohas work available for the returning strikers to delaytheir reinstatement for 5 days, it thus permits suchrespondent to exact, with the Board's blessing, apenalty of a 5-day suspension from the striker forhaving exercised his right to strike. Conversely, byarbitrarilybeginningbackpay from 5 days after ademand for work is made, the rule penalizes anemployer who may not then have work available for areturning striker. Such effects are obviously contraryto the purposes and policies of the statute weadminister, and we shall no longer apply the 5-dayrule.Rather, we would in all cases commence thebackpay period on the date the unfair labor practicestrikermakes an unconditional offer to return towork and run the backpay period until the date anoffer of reemployment is made by the respondent 71This approach accords with our responsibilities underthe Act and has the flexibility which the 5-day rulelacks.Our second area of disagreement with the majorityis that we would affirm the Administrative LawJudge's conclusion that Respondent violated Section8(a)(3) of the Act in its failure to hire George Looney.In affirming the Administrative Law Judge, we notethat there was no valid reason for Bancroft's inquiryof Looney at the employment interview as to Loo-ney's union status and we think it clear that Ban-croft's decision after the interview to "think over"Looney's application for a few days was predicatedsolely on Looney's union status. In this regard, wenote that Respondent had hired many replacements69 See,e.g,Coast Radio BroadcastingCorporation d/b/a RadioStationKPOL,166 NLRB 359, 362 (1967).70NLRB. v. J H Rutter-Rex Manufacturing Company, Inc,245 F.2d594,598(C A. 5,1957)11Of course, if, afterthe discharge of all employees hired during the strikeduring the strike period and that, according toBancroft,Respondent was in need of people withLooney's skills at the time of Looney's interview. Wenote that Respondent, in spite of thisneed,did noteven offer Looney a jobin itsAugust 7 letter butrather simply asked Looney to contact Respondentagain for a further interview-this after havingalready interviewed Looney for an hour on July 29.Respondent offered no explanation for its inability tomake a decision on Looney's status inthe 9 days fromthe time of the interview through the sending of theletter;butwe find that the letter itself clearlyindicates Looney's unionstatus wasthe reason hehad not been offered a job. The letter, from Bancroftto Looney, and written after the 8(aX3) charge hadbeen filed, is asfollows:Becauseof my inability to reach you by telephone,Iam writing you relative to the recent charge ofdiscriminationfiled on your behalf by Local 505at the National Labor Relations Board. TheLabor Board Chargecameas quite a surprise tome and evidently resulted fromsomediscussionduring your recent Employment Interview. It isour understanding that Local 505 could disciplineyou, a longstandingmember, for crossing theirpicket line and the potential problems that thiscould create for you and the Company does givepause.However, we certainly would not refuse to hireyou merely because of your membership in Local505. If you are otherwise qualified and couldcommit yourself intoentering a permanent em-ployment relationship with us even if Local 505decided to take disciplinary action against you,such as a fine or termination of your membership,we would be interestedin discussingthematterfurther.If under all these circumstances you are stillinterested in Employment with our Company,please contactme promptly so that we mayarrange another interview to explore this situationfurther.We believe the letter clearly shows that Respondentwas attempting to use any possible problems, real ornot, that Looney might have with the Union, shouldhe accept a job at Respondent, as a basis fordiscouraging Looney from seeking employment withRespondent. The intraunionmattersRespondentto replace the strikers,a respondent has no work for the returning striker,then,although the backpay period would run from the timeof the offer toreturn towork bythe striker,backpay would not accrue during the periodwhen respondent had no work available for the returning striker. DRUG PACKAGE CO., INC.referred to were personal to Looney, however; werenot Respondent's concern; and were an impermissi-ble basis for Respondent to attempt to dissuadeLooney from seeking work at Respondent.72In sum, viewed in the context of Respondent'sadmitted need for employees with Looney's skills atthe time the letter was sent, we conclude thatRespondent's continuing failure to offer Looney a jobwas because of his union status and thus in violationof Section 8(a)(3).We conclude too that, in thesecircumstances, Looney was not obligated to respondto Respondent's letter nor is any possible misunder-standing of the letter on his part capable of exculpat-ing Respondent since the letter itself demonstratesRespondent was raising an impermissible basis fordiscouraging Looney from seeking employment atRespondent.72Also, byindicating that it desiredLooney toenter into a "permanentemploymentrelationship" withit, in spiteof any possible disciplinary actionundertakenby the Union,Respondent can also be seen as conditioningLooney's employmenton his giving up his right to join the strikeRespondent was calling for a "permanent" employmentrelationship which,in context,can beread to foreclose any concertedactivitiesby Looney notonly at the present time,whenLooney appearedwilling to cross a picket line,but also atany time in the future when Looney might have a different desire.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportu-nity to present their evidence, the Board has foundthatDrug Package Company, Inc., violated theNational Labor Relations Act, as amended, and hasordered us to post this notice. We therefore notifyyou that:WE WILL notify Local 505, Graphic ArtsInternationalUnion, AFL-CIO-CLC, that werecognize and will bargain with it as the exclusiverepresentative of the employees in the unit de-scribedbelow respecting rates of pay, wages,hours, or other terms and conditions of employ-ment and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employ-ees employed at our O'Fallon, Missouri,facility, excluding office clerical employees,professional employees, guards, and supervi-sors as defined in Section 2(11) of the Act.WE WILL, upon application, offer immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-123lent positions, without prejudice to their seniorityor other rights and privileges, to all those employ-ees who went out on strike on or after May 24,1974, and WE WILL make them whole for any lossof pay they may suffer as a result of our refusal, ifany, to reinstate them within 5 days of suchapplications.WE WILL NOT refuse to bargain with or recog-nize Local 505, Graphic Arts International Union,AFL-CIO-CLC, as the exclusive representative ofour employees in the unit described above.WE WILL NOT interrogate our employees abouttheir or other employees' union activities andsympathies.WE WILL NOT promise our employees benefitstodissuade them from union membership oractivitiesand to reward them for ceasing tosupport a union.WE WILL NOT encourage our employees to startor form an in-plant union instead of continuingtheir unionization efforts for the Union.WE WILL NOT threaten our employees withdischarge or plant closure to keep them fromselecting the Union as their collective-bargainingagent.WE WILL NOT seek to have our employeesretrieve their authorization cards from the Union.WE WILL NOT threaten our employees that theywill be discharged and replaced by black employ-ees if the Union gets in.WE WILL NOT threaten our employees with moreonerous working conditions if the Union gets in.WE WILL NOT threaten our employees withelimination of our free bus service if the Uniongets in.WE WILL NOT threaten our employees withlayoffs if the Union gets in.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theirexercise of rights guaranteed them by Section 7 ofthe Act.All our employees are free to become or remain, orto refuse to become or remain, members of the Unionor any other labor organization.DRUG PACKAGECOMPANY, INC.DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge:These are two unfair labor practicecaseslitigated pursuantto Section 10(b) of the National Labor Relations Act,herein called the Act, 29 U.S.C. § 151,et seq.They wereconsolidated for the purpose of hearing. 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe charge in Case 14-CA-7959 wasfiled on May 31,and thatin Case 14-CA-8062 on July31, 1974, by Local505, GraphicArtsInternational Union,AFL-CIO-CLC,herein called Local 505 or the Union.Said charges nameDrug Package Company,Inc., as the Respondent. OnOctober 16,1974, the General Counsel of the NationalLabor Relations Board,the latter called the Board herein,through the Regional Director for Region 14 (St. Louis,Missouri),consolidated said cases and issued a consolidat-ed complaint based on all said charges.Said complaint inessence alleges that Respondent violated Section 8(aXl)and (3),and that such conduct affects commerce within themeaning of Section 2(6) and (7),of the Act.Respondent hasanswered admitting some facts but denying that it commit-ted any unfair labor practices.Pursuant to due notice,the consolidated cases came on tobe heard before me in St. Louis,Missouri, on November 19,20, 21, and 22, 1974. All parties had full opportunity tointroduce evidence,examine and cross-examine witnesses,filebriefs,and offer oral arguments.Briefs have beenreceived from all parties.Thisconsolidated case presents the following issues:1.Whether Respondent engaged in numerous actsforbidden by Section 8(aX1) ofthe Act.2.Whether Respondent failed and refused to hireemployee applicant George Looney for discriminatoryreasons prohibitedby the Act.3.Whether the Union represented a majority of em-ployees in a unit which is not in question, and, if so,whether Respondent unlawfully refused to recognize it assuch representative.4.Whether a bargaining order should be entered if theRespondent's unfair labor practices are found to be seriousand substantial.5.Whether the Union's strike was caused,or prolonged,by Respondent's unfair labor practices.Upon the entire record in this case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.AS TOJURISDICTIONRespondent, aMissouri corporation, is engaged atO'Fallon,Missouri, in manufacturing, selling,and distrib-uting drug prescription labels, drug packaging materials,and related products. During the year 1973,a representa-tive period, it manufactured and sold products valued inexcess of $50,000, of which products valued in excess of$50,000 were shipped directly to points outside the State ofMissouri. I find that Respondent, an employer as defined inSection 2(2), is engagedin commercewithin the meaning ofSection 2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act toassertjurisdiction over Respondent inthis proceeding.11.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the contempla-tion of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.General Counsel's Case1.The failure and refusal to hire George LooneyOn July 9, 1974, Looney filled out an application for a jobwith Respondent and gave it to Kenneth Bancroft, who isadmitted to be its general manager. Some time later Looneyreceived a post card from Respondent inviting him toappear for an interview. He went there on July 29 andspoke to Bancroft. Bancroft mentioned that "there was astrike going on" and asked Looney if he was aware of it. (Itwas stipulated that the Union established a picket line onMay 24 at Respondent's place announcing a "strike forrecognition and contract," and that on May 29 "picketsfirst began to carry signs [that there was an] unfair laborpractice strike against Drug Package, Inc." See G.C. Exh.2.)During the foregoing interview Bancroft told Looney thelatter's starting pay would be $6.35 an hour and that,"because of the strike" it became necessary to "wait andsee"when Looney could start. In addition, Bancroftinquired of Looney if the latter was a member of the Union.Looney replied that he was. "The best [Looney] canremember was that [Bancroft ] would not hire me [Looney ]because I was a union member." Then Bancroft showedLooney "around the plant." But Looney was never hired.2.The alleged 8(aXl) violationsThe General Counsel introduced evidence on this issuethrough numerouswitnesses.A summary of the testimonyadduced from each of said witnesses is set forth below.Sandor Ujhelyi, a pressman for Respondent from 1969 toMay 16 or 17, 1974, had "several conversations" withForeman Carl Eichhorn, admittedly a supervisor within themeaningof Section 2(11) of the Act, "about the Union." Onthe first occasion Eichhorn approached Ujhelyi and askedthe latter if he attended the Union meeting and "how wastheUnionmeeting?" Continuing, Eichhorn said that if"any union like Local 505 would get into the place, it wouldprobably force [General Manager] Bancroft out of thebusiness .... We are not able to compete with unionshops."On another occasion, about May 10, 1974, Eichhom saidto Ujhelyi that "the [Respondent ] had been trying to get ussmall benefits for a long time, but this union deal is starting[President] Broemmelsiek in and they can't get anything forus now . . . . It [the box department] is not profitable forthe business," and it might be abolished if the Union camein.Eichhorn added that the box department was beingoperated at a loss because Broemmelsiek wanted to keeplong term employees "of the older age" there and did notwant to "kick them out on the street." Ujhelyi signed aunion card on March 21, 1974. (See G.C. Exh. 3.)Norman Heberer, who worked in Respondent's shippingand receiving department under Supervisor Dulle, spoke toSupervisor Charles Bono about April 17, and was told byBono that if the Union got in it would probably jeopardizeHeberer's job because Heberer suffered from epilepsy. Inthis conversation Bono remarked that Respondent "would DRUG PACKAGE CO., INC.probablyhave to stop sending the bus," which Heberer wasriding from St.Louis to Respondent's plant in O'Fallon,Missouri.It is a bus which Respondent chartered for someemployees to use in getting to work because there is noadequate transportation to O'Fallon, which is approximate-ly 35 miles from St. Louis.About May 14 or 15 Bono told Heberer that if the Uniongot in Bono "wouldn'tbe able to let the fellows standaround and read the newspaper and take more time in thewashroom; that he [Bono] would have to crack down" onthe men and"be harder on all of the men." Bono also saidthat Respondent had been good to the men and that hecould not understand why they were trying to get a union inthe plant. Bono also told Heberer that if Heberer went to aunion meeting soon to be held Heberer might lose his joband that "it may jeopardize my [Heberer's] job in some wayor another." On May 7 Heberer signed a union card. (SeeG.C. Exh. 5.)William Hart, who worked as a label cutter in Respon-dent's bindery department under Supervisor Charles Sim-mons,was present when employee Harold Douglas "wasrazzing" Simmons for letting employee Jeanette Hutchins"run around and talk to everybody." Douglas "thought theunion people should have equal time." Then Douglas askedSimmons what Simmons thought would happen"if thisunioneffort fails." Simmons replied, "Well, there will be alot of people get fired;Bill [Johnson]will be the first to go."Later that day Simmons told Hart that if the Union got in"they would get rid of a lot of dead wood in the lithodepartment . . . people who weren't doing their jobs." (OncrossHart added "because the litho department wasoverstaffed" with "deadwood" which Respondent did notneed.) I find that Hart was not a supervisor within themeaning of the Act. Consequently, I find that the unioncard he signed on April 4 may be counted in determiningwhether the Union enjoyed a majority. (See G.C. Exh. 6.)Hart also saw employee Cletus Skroska sign a union cardon March 21 at a union meeting. (See G.C. Exh. 7.)Another employee of Respondent, Michael Haney, a filmstripper layout in the litho department, worked underSupervisorGene Hufker. On one occasion SupervisorEichhorn told a groupincludingHufker that old peoplewhom "the company really didn't need" were working inthe box department, but "if the Union came in the boxdepartment would shut down" and that "the bus servicemight be discontinued." Eichhorn added that "if the Unioncame in. . .we would soon have to close down and .. .that we would have to work with black people . . . thecompany . . . might have to fire people in order to hireminority groups." Continuing, Eichhorn said that PresidentBroemmelsiek had enough money "where he would just getsick of this union thing, and . . . shut the doors."On another occasion,Supervisor Simmons mentioned toHaney that when the Uniongot in "alot of dead woodwould be gone." At another time, Supervisor Gary CooperaskedHaney if Haney had heard anything about theUnion. Cooper also said that he had heard something aboutthe Union and he "would sure like to get a chance to talk tothe person who was behind it all and that there were otheralternatives to this sort of thing." I fmd no violation of theAct in Cooper's remarks.125Sometime in April 1974 Supervisor Cooper asked Haney"how's the revolution going on" and recommended formingan "in-plant union as an alternative to Local 505."Further,Cooper alluded to the fact that a union "was instrumentalin shutting down the Western Printing Company inHannibal, Missouri"; and that if the Union got in Respon-dent's plant he believed that the plant would close down.About May 21 or 22 Cooper again asked Haney "how therevolution was going?" Then Cooper insisted "this was noway to go about it" and mentioned "we had a paid holidaycoming up." This is not violative of the Act. Cooper againstated it "would be better for everybody concerned" tohave an in-plant union.Haney further testified that Union Representative Man-tei told him personally, and mentioned at a union meeting,that thelanguageon the Union's picket signs was changedaboutMay 29 because "the company was trying toundermine the status of the Union" and "unfair laborpractices had been filed by both parties." On March 21Haney signed a union card. (See G.C. Exh. 8.) Haney alsosaw employee Kenneth Claus on April 19 sign a union card.(See G.C. Exh. 9.)Another witness for the General Counsel, Mary Tritsch,who was employed as a file clerk and order filler inRespondent's shipping room, gave testimony substantiallyas follows.Around early April 1974, her immediatesupervisor,CharlesBono,admittedly a supervisor underSection 2(11) of the Act, asked her what she "thought of allthe Union gossip that was going around the plant." I fmdthis does not violate Section 8(axl) of the Act. Continuing,Bono stated that he did not understand why people at DrugPackage would be discontented because he consideredeveryone there was fairly treated; that if the Union came inall the employees would have to work a lot harder; and thathe would have to be "rough on" the employees "if we got aunion." On March 26, 1974, she signed a union card. (SeeG.C. Exh. 10.) Tritsch also testified that on May 29 thelanguage on the Union'spicket signs at Respondent'spremises was changed because, as she was told by WoodyWilson, "there would be an unfair labor practice strikenow.,,Carol Ostrowski, who worked under Foreman GeneHufker in Respondent's litho department, in mid-May1974, asked Supervisor Eichhorn (admittedly a supervisorunder the Act) what Eichhorn thought of having a union inthe plant. He replied he did not think it was a very goodidea. I fmd no violation of the Act at this point. Then onMay 30 Eichhorn telephoned her to inquire if she was onstrike.Upon receiving an affirmative answer he asked her,"Don't you think Drug Package is good to you and to yourgrandfather ... and ... did [you ] sign one of those whitecards?"When she replied that she had so signed herequested her to obtain it, tear it up, and "come back towork," and, if she had no way of getting "back and forth towork" he would "make sure that he would get [her] to workand home." He also said, "Carol, it could be that you don'thave a job with Drug Package any more." On May 9, 1974,she signed a union card. (See G.C. Exh. 11.)Wayne Menne, who worked under Foreman GeneHufker, had "several" conversations with Supervisor Eich-horn concerning the Union. On May 10 Eichhorn told a 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup of employees,one of whom was Menne, that he hadheard that union officials were in Respondent'sofficeasking for recognition;that this signified"you all haveenough cards signed";that Jack(Respondent's president)had been good to Eichhom by never laying him off oranyone else;that the box department,which was operatingin the red because"there were a lot of employees over there... would have to close"if the Union got in;that someslow workers,such as Milber,who had two nervousbreakdowns,would have to go if Respondent becameunionized;that there would be layoffsof people,althoughthis never occurred in the past,even when business wasslow; there would be layoffsof some good workers "to meeta certain quota of blacks";and that "there wouldn't be nomore overtime."Around the first of April Eichhorn told Menne the former..was sorry to see [the employees]get a thirdparty ... Iguess you know [a union]closedMendel and WesternPrinting down."Continuing,Eichhorn said that although"the foremen had been working hard to try to get [theemployees]some benefits. . .now [the employees] hadruined it for them.Theywon't be able to get any now,Menne signed a union card on March 21, 1974. (See G.C.Exh. 12.)On cross Menne stated that Eichhorn, when he spoke,mentioned that "we might just have priced ourselves rightout of the field and be forced to close" because "we werenot commercial printers,and if the Union got in . . . andwe have to compete with other companies who wouldundersell us, and that we would have to close down thedoor. . .commercial printing places might undersell us.... We'd price ourselves right out of business."Also, oncrossMenne testified that Eichhorn contended that theGraphic Arts Union"closed down"Western Printing inHannibal, Missouri.Harold Douglas was employed by Respondent as acollator operator under Supervisor Charles Simmons fromJune 12, 1970, to May 24,1974. About March 15, 1974,Simmons disclosed to a group of employees,one of whomwas Douglas,that he did not understand why they shouldhave a "third party to bargain" for them and that theemployees"should bargain for themselves... [by J anindependent union that it would be better for [them] in theCompany than a third party."Simmons added that a unionwould jeopardize his job as well as Douglas'. ThenSimmons asked Douglas whether it was too late"to dropeverything and talk to [President]Broemmelsiek"becauseSimmons"didn't think the Union was fair to many becausehe wouldn't have any say in the union policy." I find noviolation of the Act in the foregoing statement of Simmons.About a week or two later Simmons told Douglas thatRespondent"would have to fire a certain percentage of thepeople and hire blacks if the Union got in." About May 18Simmons told some employees, including Douglas, thatperhaps the Union would do Simmons "some good becauseitwould enable him to get rid of some deadweight .. .[such as] Bill Johnson."Continuing Simmons averred thatthe litho department was overstaffed and "when the Uniongot in they would have to be getting rid of some of thepeople in" it.AboutApril 15Simmons mentioned toDouglas that President Broemmelsiek had enough moneyto close the plant and live on his farm if the Union came in.Assistant SalesManager Cooper,whom I find to be asupervisor under the Act or at least part of management,about May 16 asked Douglas if the latter"was involvedwith the Union."When Douglas answered that he wasCooper said that the employees"are going about this allwrong. . .that [the employees]should have considered anindependent union before[going] to extremes"such as theUnion.Cooper also"foresaw" that sales would go downwithin 2 years[on account]of the Union [because] .. .higher wages"would not enable Respondent to competewith other companies.Douglas signed a union card onMarch 21, 1974. (See G.C. Exh. 13.)Gerald Heath,who worked as a forklift operator inRespondent's shipping room under Foreman Charles Bono,was asked by Bono on about May 18, 1974, ifHeath hadheard about the Union and how said union was doing.Continuing Bono added that"if the Union didn't get in... Mike Ivy and Rick Edwards would be out of a job .. .because they were trying to get the Union in so much."Bono also said he did not know if Heath signed a unioncard and "didn'twant to know."Then Bono said that if theUnion came in employees would be laid off whenever workbecame slack whereas now they were given other jobsduring slack times;that Respondent would have to hirecolored people; and that he, Bono,would have to be atougher boss and not permit employees to stand aroundand talk so much. On April 4, 1974,Heath signed a unioncard. (See G.C. Exh.16.)Although Heath was an assistantforeman I find he was not a supervisor under the Act.Heath further testified that he was informed when to takebreaks when the buzzer sounded,and that "pink slips" werereceived by employees who took breaks or did not work atother times.The rules pertaining to said breaks and slipswere posted on the bulletin board and are in the record asGeneral Counsel's Exhibits 17-A and 17-B.Michael Harris,a bag packer for Respondent under BobCantrell,signed a union card at the request of JohnNorthcutt.About May 10 Frank Dulle, conceded to be asupervisor under the Act, asked Harris if Harris had signeda union card.I credit Harris and do not credit Dulle on thisissue.When Harris replied that he had(said card is inevidence as G.C.Exh. 21)Dulle asked Harris if Harris"wanted the signature card back."Harris stated that he didand asked for the Union's address.Dulle wrote it on a pieceof paper and gave it to Harris,who then wrote to the Unionto return his card to him. (Said letterisG.C.Exh. 19.)Michael's brother,Nicholas, also an employee of Respon-dent, likewise wrote to the Union to obtain his card at thesuggestion of Michael (see G.C. Exh.18) as Michael toldNicholas that Dulle had said they would "be in bettershape" if they"sent for the union signature card." Theunion card of Harris is in evidence as General Counsel'sExhibit 21 and is datedApril 3, 1974.On cross Michael Harris stated that about a monthbefore he talked to Dulle about getting the former's cardback he, Harris,spoke to employee Cantrell and said toCantrell,"Iwould like very much to get [my card]back."Also, on cross,Harris testified that when Northcutt askedHarris to sign the card Hams "thought,"from what DRUG PACKAGE CO., INC.127Northcutt told him, "that the only way the Union couldcome in was with an election, that signing the card wasn't avote for the Union." I find that said "thought," withoutmore, is insufficient to destroy the validity of Harris' card.A litho employee of Respondent, Ezra Wilson, gavetestimony in substance as follows. His foreman is EugeneHufker.Wilson signed a union card on March 26, 1974.(See G.C. Exh. 22.) I find Wilson is an employee and not asupervisor on his testimony that "Well, I spend most of mytime working," that he has never recommended disciplinaryaction against anyone, and that Foreman Hufker decideswhat is a rush job or a critical job which should be doneimmediately.Johnnie E. Northcutt signed a union card on March 23,1974. (See G.C. Exh. 23.) He also saw employees MichaelHarris,Nicholas Harris, and Franklin Hinds sign suchcards. For the card of Hinds, signed on March 25, 1974, seeGeneral Counsel's Exhibit 24. Northcutt told Mike Hamsthat the latter's card "would be used for recognition andpossibly an election," but never mentioned dues or fees.For the card of Nicholas Harris, which was signed onMarch 27, 1974, see General Counsel's Exhibit 25. North-cutt told Nicholas Harris that "the card would be used forrecognition and possibly an election," but Northcutt didnot refer to dues or fees. I credit Northcutt on this issue.The executive vice president of Local 505, MarvinMantel, also testified.An adequate condensation of histestimony follows. Between March 21 and May 23, 1974,said union held eight organizational meetings for Respon-dent's employees. At the close of such gatherings unionauthorization cards were distributed. He informed thosepresent that the purpose of said cards was a "request forrecognition from the employer . . . in the event theemployer would refuse recognition to be used [for] . . . anelection." On May 10 a demand for recognition was madeupon Respondent.At said meetings Mantei also explained that the Union'sdues are "$10 a month for the first year, regardless"; andthat the initiation fee "for a journeyman is $150... for ageneralworker it is $50, [and] . . . for an apprentice . . . anadditional $100 at the end of his apprenticeship. In anorganizing effort, that there is a one standard [initiation] feeof $25 payable after one year"; and that the initiation fee"on an organizing effort was the same" whether a personhad or had not signed a card. Continuing, he told them that"extension would be available [to people in the plant]should we be successful in organizing Drug Package andgetting a contract for one additional year . . . and newpeople [who ] were hired would be treated as any othermember of the organization coming under hiring." Dues"after one year [are] according to the pay scale and straighttime salary less overtime." Finally, Mantei testified that at ameeting it was voted to strike on May 24 "for recognitionand a contract." Later the employees were told the picketsigns werechanged because "we were doing . . . an unfairlabor practice strike."On cross Mantei declared that he wrote schedules of bothdues and initiation fees on the blackboards at nearly all theorganizationalmeetingsof the Union conducted for em-ployees of Respondent, and that at such meetings heexplained that signing a union authorization card did notmake an employee a member of the Union or "require themto pay any kind of dues or anything like that."At the hearing it was stipulated that employees MichaelIvy on March 21 and Joann Latinski on April 4, 1974, eachsigned a union authorization card.A pressroom employee of Respondent, DeWayne Max-son, gave the following testimony as a witness for theGeneral Counsel. His supervisor is Frank Dulle. On March21, 1974, Maxson signed a union card. (See G.C. Exh. 26.)At this point the General Counsel rested.B.Respondent's DefenseFrank Dulle, Respondent's pressroom foreman, whomthe answer concedes to be a supervisor within the meaningof Section 2(11) of the Act, testified substantially as followsfor Respondent. He denies that he ever had any "personaldealings" or conversations with employee Mike Harris"concerningthewithdrawalof [Mike's] authorizationcard" and insists that the following is what occurred inconnection with the union card of Harris. One SaturdayCantrell told Dulle that both Mike and Nick Harris hadsigned union cards "under pressure," were sorry for havingdone so, and they wanted to know if there was anythingthat they could do about it. Dulle "told them what I [Dulle]would do ifI [Dulle]was in theirplace.He [Dulle] wouldask for his card back." When Cantrell asked him "where towrite for it," Dulle replied, "I guess the union hall," andgave Cantrell a piece of paper on which Dulle wrote theUnion's address. Finally, Dulle denied that he ever askedMike or Nick Harris whether they had signed a union cardor that he wrote "a little letter of request to get a union cardback" for either Harris.Robert Cantrell, one of Respondent's employees workingunder Supervisor Frank Dulle, testified for Respondent. Aconspectus of his testimony follows. In early May MikeHarris announced to Cantrell that Harris would like tohavehis unioncard back.Harris sodesired it becauseHarris declared he "was all worried about getting his cardback because there were so many rumors going aroundthrough the factory." Harris feared the Union's senioritypolicy might cause him to be bumped. So Cantrell "got anaddress for him [Harris] to get his card back" after talkingto Frank Dulle and receiving such address from Dulle.Cantrell was present when Nick Harris, another employee,signed a union card at employee Northcutt's trailer.Gary CooperisRespondent's assistant sales manager. He"trains new salesmen. . . helps findnew salesmen .. .handles customer complaints in the office and in the field... works with our agents [who are] . . . manufacturer'srepresentatives in the field." He also has constant contactwith production and maintenance employees. I have foundabove that he is a supervisor under the Act or at least is partof management. (See alsoG.C. Exh.28 on this issue. It is aletter by Cooper to sales representatives.) About mid-May1974,Cooper asked employees Mike Haney and WayneMenne "how the revolution was going." Each replied,"Fine." Then he asked them "what the problems were."Each then "listed the grievances, pension, wages, workingconditions, holidays." So he "asked them if they had talkedwith their supervisor and tried to direct a line of trying tosolve the problems that they had." But they replied they 128DECISIONSOF NATIONALLABOR RELATIONS BOARD"had tried it and they felt that their efforts were unsuccess-ful."During the aforesaid conversation he told them that theUnion was"instrumental in closing...plants"of WesternPublishing in Hannibal, Missouri,and of Mendel Compa-ny. Haney questioned this and insisted that the closing ofsaid plants could not be attributed to Local 505.Also insaid conversation Cooper mentioned that"any time thereare unions, there is a possibility of strikes."However,Cooper denies he said the plant would be shut down if aunion comes in, but did say that if wages were raised priceswould be increased and "if our costs got too high, then, wewouldn't be competitive."Later that same day Cooper said"basically the samething that I talked to Mike[Haney] and Wayne[Menne]about"to employee Harold Douglas,and "discussed thesame things"with Douglas which Cooper had discussedabove with Haney and Menne.But Cooper denies that hesaid to Douglas that the Company would close up if theUnion came in; rather,he told Douglas that the "impact onthe company of increases in wages" resulting from uniom-zationwould affect its competitive position. Finally,Cooper denies he questioned Haney or Menne whetherthey were"involved with the Union" or whether "whoother than themselves were. . . [so] involved."On cross Cooper added that in talking to Haney andMenne he did mention an in-plant union as a "third partymethod"of "solving grievances" and that such a union"was a possibility."He also suggested to them a "grievancetype committee,"as well as the "straight line method,"i.e.,dealing directly with management,as "a possibility." Andhe told them that he "would hate to see the company getinto a situation that it couldn't control and this would bethrough a third-party arrangement whether it's the union orsomeone else."Jeffrey Carl,an employee of Respondent from November1966 to March 1974, attended six union organizationalmeetings.At these gatherings Union Representative Manteitold those attending"that the initiation fee would be $150but for a place that is first being organized that $125 wouldbe waived and that all employees would pay $25." How-ever,Mantei made"no distinction between those employ-ees who were signed before the union was voted in andthosewho signed afterwards."He admits he gave adifferent version of Mantei'swords in an affidavit to theNational Labor Relations Board agent,but claims he wasmistaken on that occasion.See Respondent's Exhibit 4 forsuch other accountby Carlof Mantei's statement. I findthat Carl's oral testimony in this and the next paragraphshould be credited.On cross Carl insisted that at said union meetings Manteiasserted that "everybody would be treated the same thatwas in the plant. . .currentlyworking,"that "no oneshould get special treatment,"and that "everyone should betreated fairly to that effect. . .everybody would be treatedthe same. . .that was currently working . . . whether theysigned a card or not";but those not employed byRespondent"at the time the Union got in" were to pay$150. Finally,Carl testified that he signed a union card onMarch 21,1974. (See G.C. Exh. 29.)Charles Simmons,an admitted supervisor in Respon-dent's bindery department, testified for Respondent. Anadequate abridgment of his testimony follows.AroundMarch 18, 1974, he took part in a conversation withemployees Hart,Bartelme,and Douglas after he joinedthem as they were talking.He "responded to what theseemployees were saying to each other."The "topic of thediscussion" among said employees"was about the benefitsat Drug Package and job security,"Bartelme talking for theCompany and Douglas for the Union.In the above conversation Douglas argued that a union"had more to offer than the company"At this stageSimmons pointed out that the Company's foremen "wereworking on getting more benefits"for the employees. ThenSimmons commented to Douglas,"If you feel that way,why don't you get together with some people and talk to thecompany about it?" Douglas replied,"Itwouldn't do anygood."But Simmons claims he did not mention an "in-plant union"or that Local 505 would'jeopardize" anyemployee's job.Simmons further testified that he never spoke to anyemployees concerning the hiring of blacks in the eventRespondent became unionized, or that unionization wouldresult in more blacks being hired, or that RespondentPresident Broemmelsiek had enough money to retire to hisfarm and close down the plant if the Union came in. AndSimmons denies ever telling Haney that"dead wood wouldbe gone if the Union came in."Continuing, Simmons declared that in the middle ofApril 1974,when he asked Douglas to work overtime,Simmons was"a little upset"because he "could not get BillJohnson to work very often." At this remark Douglascommented,"The Union will help you get rid of people likethat."This caused Simmons to reply that the wages whichtheUnion was "promising the people would hurt uscompetitivewise on the market and that would drive up ourprices. . .and we would lose customers. . .and [thecompany J would probably have to let some of the peoplego." Simmons testified that once he "might have saiddeadwood would go." Furthermore,Simmons also testifiedthat if the Union came in "Billie Johnson would probablybe the first to have to go." Moreover, he denies ever sayingthat "if the Union failed to get in people would be fired,"but admits that he told some employees he "couldn'tunderstand why they would want to get somebody else orhire somebody else from the outside when they could all gettogether and talk."Finally,Simmons denies he ever stated to any employeesanything about blacks or minority employees if the Unioncame in;and admitted that he told some employees that"the litho department[was] overstaffed and [he] wouldhave to get rid of people if the Union came in. . .thatthere was some goofing off in the restroom during workinghours [and]the company couldn't stay in business retainingpeople like that."Respondent's general manager,Kenneth Bancroft, gavetestimony for Respondent. An adequate summary thereof isrecited in this and the next two paragraphs. On July 29,1974, he interviewed George Looney,an applicant foremployment who had previously filled out an applicationform. During said interview Bancroft asked Looney if the DRUG PACKAGE CO., INC.129latter wasa member of Local 505. Looney answered that hewas. Then Bancroft inquired whether Looney "realized theLocal 505 was walking in front of the plant," and the latterreplied that he was aware of this but that he had been out ofwork for a month and a half and had a wife and children tosupport.Although Bancroft discussed with Looney "the employ-ment possibility," Bancroft told Looney "I would have tothink over his application, that realizing the circumstances Iwould have to investigate it and I would contact him in afew days." So about July 31 Bancroft "called the numberon [Looney's] application," but, although Looney was notin,Bancroft left a message for Looney to telephone him.However, Looney never called.Then between August 4 and 6 Bancroft twice calledLooney's home but did not succeed in reaching him. So byletter dated August 7 Bancroft wrote him, in part askingLooney, if "still interested in Employment with ourCompany," to contact him promptly for "another interviewto explore this situation further." (See Resp. Exh. 5.)Bancroft has neither received a response to this letter norotherwise heard from Looney since then. On cross, Ban-croft said he told Looney during the interview thatRespondent "needed people with [Looney's] skills andability," and that Respondent was hiring at the time.A supervisor within the purview of Section 2(11) of theAct, Charles Bono, testified substantially as follows. He isforeman of Respondent's shipping room. One of thoseworking as an employee in said shipping room is NormanHeberer, a shipping clerk. About 3 weeks before the UnionstruckRespondent Heberer informed Bono that he hadsigned a union authorization card and was planning "toattend the meeting." Thereupon Bono told him "you and Iowed the company a little consideration before we wouldthink about this thing, because of our handicaps and ourillnesses. . . because when [he and I ] started there, it wasvery hard for us to find a job anywhere else." According toBono,he has a deformed right arm and Heberer is anepileptic.During the foregoing conversation Bono reminded He-berer that the latter did not drive on account of his epilepsyand asked him if Heberer "gave it any thought as to how hewould get out to work if the bus would be discontinued, iftheUnion had gotten in." Bono also in said discussionadmonished Heberer that if a union got in wages andbenefits "were such that the company couldn't competewith other businesses, that the [work] standards would haveto be stricter and that he [Bono] would have to become a[meanguy ] and see that they are enforced."Bono denies that he warned Heberer not to go to a unionmeeting as it might jeopardize the latter's job, or that hetold employee Kay Tritsch that if the Union came in shewould have to work harder and that he would be a tougherboss to work for. But he did warn employee Gerald Heaththat he would be a tougher boss if the Union came in.Bono once asked employee Gerald Heath if Heath hadheard anything about the Union. But Bono did not duringthat conversationmention to Heath that Bono or theCompany would discharge any employees because of theirunion activities, or that any employees, such as Mike Ivyand Rick Edwards, would be discharged if the Union didnot get in.But Bonodid stress to Heath that if work becameslack after the Union came in employees would be laid offrather than given other work in another department withinthe plant as had been the past practice.On May 10, 1974, Local 505 filed a representationpetition in Case 14-RC-7658 to represent Respondent'semployees in an appropriate unit, said unit being describedin paragraph 7 of the complaint in this consolidatedproceeding; i.e., Cases 14-CA-7959 and 14-CA-8062. Thehearing in the RC case has been postponed indefinitelypending disposition of charges filed by RespondentagainsttheUnion in Case 14-CB-2806 and the charges beinglitigated in the instant proceeding. No employees who wentout on strike on May 24, 1974, had returned to work as ofthe time thepresent casewas heard. The foregoingrecitations in this paragraph have been stipulated by theparties.Lorrine Greenwalt, an employee of Respondent, attend-ed four unionmeetings,at three of which Mantei presided.Mantei explainedat such meetingsthat the purpose ofunion authorizationcards wasto obtain an election bypresenting "a majority per centage . . . to Drug Packageand managementthen should recognize the fact that thisparticularunionwants an election." Also Mantei said that a"per centage" of the initiation fee would be paid "initially... and there would be a remaining fee to be paid later."A strike vote was taken at a union meeting on May 23,1974.But nothing"about unfair labor practices committedby the company" was mentioned as one of the reasons forthe strike. In fact Lorrine thought "that the union officialshad become fearful of Drug Package's lawyer ... itseemed like they were trying to jump the gun on somethinghe might pull that might possibly keep them from having anelection. . . ." On March 21 she signed a union card. (SeeG.C. Exh. 30.)Another employee of Respondent, Daisy Simmons, themother of Foreman CharlesSimmons, gave testimony for itsubstantially as follows. She signed a union card at therequest of employee Edna Dickinson on May 3, 1974. (SeeResp. Exh. 6.) About May 1 another employee, MerleneHockman, told Mrs. Simmons "about initiation fees" that"it would bemore later, after the Union got in . . . it wouldbe $125 later . . . but it was quite a bit less ... if yousigned it at the time."Mrs. Simmonsdid not go out on thestrikewhich the Union called. And she neither attendedany unionmeetingsnor talked to any union officials beforesigning theunion card.EmployeeDennis'Leffeler also testified for Respondent.A summary of his testimonyensues.He signed a unionauthorization card on April 4, 1974, at the request ofemployee Steven Hoard. (See Resp.Exh. 7.) Hoard toldhim the purpose of the card was "to have a vote for theUnion for Drug Package . . . to have a vote at DrugPackage for the Union." Additionally, Hoard also said"that if you signed the card now, and if the Union got in, itwould costmorelater if we didn't sign the Union card now.... If the Uniongot initwould be $125, and if we signedbefore the Union had the election, it would be $25 . . . ifthe Union got in that the people who hadn't signed cardsalready, that it would cost them more." 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployee Mike Haney also told Leffeler,before Leffelersigned the card,that"itwas the card for having an electionfor the Union to come into Drug Package."And employeeDeWayne Maxson told Leffeler before the latter signed theunion card "if the people that hadn't signed cards, theinitiation fees would be more than the people that alreadysigned the cards . . . that if the people that worked at DrugPackage hadn'talready signed the cards before the Unioncame in, that it would cost them more than the people thathad signed the cards."Employee Norman Pyeatt gave substantially the follow-ing testimony as a witness for Respondent.John Northcutt,,.one of the pickets," told him that"those that were workingin the plant would have to pay$125 initiation fees .. .those who had signed cards and didn't sign cards who wereworking there now would have to pay that...those thatare on the picket lines now only have to pay$8 when theUnion comes in to the plant."And employees KenThornton,while picketing,told Pyeatt that the purpose ofthe authorization cards "was so that they could present it to[PresidentBroemmelsiek]for election purposes." ButPyeatt neither signed a card nor was askedto do so byNorthcutt.On April 22 Edith Crypret,another employee,signed aunion card.Nina Musgrave gave it to her. Edith attended aunionmeetingheld in April 1974. Edith was told by"different ones that[she ] worked with"that the purpose ofthe card was "that there was to be an election."Others whoasked her to sign a union card informed her "that, too, wasfor the election."Some of those "different ones"mentionedabove,including Nina Musgrave, told her the initiation fee"would be about$25, and then if you waited longer itwould be more. . .if they got in, then. . .the fee would bemore."Her card is Respondent's Exhibit 8.Carl Eichhorn,the foreman of Respondent's compositiondepartment, testified for it substantially as follows. AboutApril 19,1974, employee Mike Haney asked him, in thepresence of employeeWayne Menne,"if [Eichhorn]thought they had enough cards" Eichhorn replied that hedid not think so. Then Haney asked if Eichhorn thoughtthat a union"was out to harm,to do harm to a firm, toharm them."Eichhorn answered he did not think so.Continuing his conversation with Haney,Eichhornavouched that Haney asked him if Eichhorn believed that"the Union had anything to do with[Mendel PrintingCompany]going out of business."Eichhorn answered thathe did not believe so and that he "had heard that the parentcompany had been using some of their profits for theirother enterprises."In this same discourse Haney askedEichhorn if the latter"thought, again,that the Union hadput [Western Printing] out of business."He replied that he"thought the union did put them out of business."But Eichhorn denies that he told Haney or Menne thatPresident Broemmelsiek"had enough money to give up thebusiness and just go live on the farm."However,Eichhorndid say to "someone" that"we were workingon" benefitsfor the employees but "if we were to meet the rates that he[the aforesaid someone] had mentioned,we would fmd itvery hard todo . . . we would like to do something toovercome the higher costs. . .maybe like to have to push alittleharder."And he never told any employee that if theUnion came in the plant would have to close down, or thatthe box department would be discontinued and its employ-ees would be laid off,or that Respondent would discontin-ue bus service for certain employees,or that Respondentmight have to "fire people to make room for black people."However,Eichhorn conceded on the stand that heinformed employees that"foremen were trying to get morebenefits for the people,but the union actions were tying[President]Broemmelsiek hands," and that if the Unioncame in"Drug Package would not be able to compete [and]... we would have to cut comers to become morecompetitive to stay in business."And he didask SandorUjhelyi if the latter had attended union meetings or signeda card.AboutMay 10, 1974, Eichhorn spoke to a groupcomposed of Mike Haney, Wayne Menne, and SandorUjhelyi. They informed him "they had enough cards, orsomething to that effect."But Eichhorn did not say to themthat if the Union came in the box department would beclosed.And hedid not mention on this occasion thatRespondent'spresident was "being good to some of theolder employees,"or talked "about sick people and slowpeople and what would happen to them if the Union camein," or discussed blacks coming in if the Union succeededin organizing the plant,or that there would be layoffs andovertimewould be abolished if the Union came in.However,he did on that occasion advert to the fact that"the foremen[were] trying to get more benefits for thepeople"; and that "theUnion effort was tying the Compa-ny's hands in the seeking of benefits."Eichhorn telephoned employee Carol Ostrowoski in lateMay during the strike because "she is a friend."He hadnever called her before this.She informed him she was "notpleased with having signed the card,"claiming she "did itunder. . .pressure," and stated she would like to have itback.So he told her"to ask them for it back." But he denieshe told her "that maybe she didn't have a job at DrugPackage anymore."C.General Counsel's RebuttalEmployeeJane Smithtestifiedthat inJanuary or Febru-ary 1974, Jenney Cooperdirected her, while she wasworking on the speedclick,to stop what she was doing and"run [another] job [which]was a big rush." So she obeyedCooper's command,"put the rushjob on and finished it."She had no"discussions with foreman" prior tolistening toMr. Cooper.Another employee,StevenHoard, who worked in Re-spondent'sbag department,testified that he spoke toemployee Dennis Leffeler about signing a union card.Hoard handedLeffeler sucha card andasked himto sign itasserting that its purpose"was to authorizethe Union to be[Leffeler's] bargaining agent in matters of wages,benefits,and working conditions." He also toldLeffeler that "for thejourneymen workers the initiationfee normally was $150,but because this was an initiationdrive, that the Union wasable to waiverany or all parts of theinitiationfee, and they[the Union]chose to waive$125 of it. Thereby he [Leffeler]only had to pay $25."He also calledLeffeler's attentionthatdues the firstyear afterjoining wouldbe $10, butwould be increased thereafter"accordingto the amount of DRUG PACKAGE CO., INC.131wages thatyou made foryour normal work hours duringthe work week."Continuing,Hoard testified that he told Leffeler thatwhen the Union obtainedsigned cardsfrom a majority ofthe employeesitwouldask Respondent to recognize it astheir bargaining agent.If such recognitionwas not grantedthen the Union would use suchcards to obtainan electionto be conducted by the National LaborRelations Board.Finally,Hoard insistedthat Leffelernever attended a unionmeeting.The last witness was MikeHaney, who testified that heattendedthe May 10, 1974, and all the othermeetings of theUnion.He repeated what Mantei stated about initiationfees at union meetings,thus confirmingMantei's priortestimony on this issue.In substance,Haney contendedthatMantei said the $150 initiationfee would be reduced to$25 for "everyone . . . .Regardlessif they signed the card... it would bethe same foreveryone, there would be noexceptions."Continuing,Haney testified that at unionmeetingsMantei announced that unioncards "had two purposes, forrecognition or an election. . . [i.e.]one purpose [was toobtain recognition, but] if the employer refused, they wouldgo down and file an electionat the N.L.R.B."D.Concluding Findings and Discussion1.As to the failure or refusal to hire applicantfor employment George LooneyUpon an appraisal of the entire record I am of theopinion,and find, that Respondent has failed and refusedto hire Looney,an applicant for employment,because ofhismembership in the Union,and that by such conductRespondent violated Section 8(a)(3) and (1) of the Act. Thisultimate finding is derived from the entire record in thiscase and the following subsidiary findings,which I herebyfind as facts.In arriving at said findings I have creditedLooney when his testimony conflicted with that of Ban-croft,Respondent's general manager.a.Respondent obtained knowledgeof Looney's belong-ing to the Union when he gave an affirmative reply toBancroft's question,during the latter's interviewof Looney,whether Looneywas a memberof the Union. No validreason is disclosedby the recordfor Bancroft's foregoinginquiry.Idraw the inference that Bancroft propoundedsaid question because Respondent,which was opposed tothe Union as found elsewhere herein,was opposed to hiringunion adherents especially at a time when the Union wasengaged in a strike against Respondent.b.At the foregoing interview Bancroft admits he toldLooney,"Iwould have to ... investigate [you] and Iwould contact[you] in a few days." Since Bancroft wasunable to reachLooney bytelephone a fews days later,Bancroft"left a message" for Looneyto telephone him. ButBancroft never revealed at the hearing why he wantedLooney to call him.If Bancroft truly wanted to hire Looneyitwould seem that Bancroft's "message"to Looney wouldhave been that Looney come to Bancroft's office; but nosuch message was given.This indicates that Bancroft didnot want to hire a Local 505 member,especiallywhenconsidered along with Bancroft's statementto Looney atthe latter's interview that "realizing the circumstances Iwould . . .thinkitover . . . [and] Iwould have toinvestigate it."c.By letterof August 7 Bancroft wrote to Looney "ifstill interested in employmentwith our Company,pleasecontactmepromptly so that we may arrange anotherinterviewto explore this situationfurther." (See Resp. Exh.5.) But at the hearing Bancroftoffered noexplanation as towhat "situation"would be "explored further."SinceRespondentadmittedly hired over 40 employees at thistime it shouldhave explained at the hearingwhy it wanted afurther interviewwithonly one of such applicants, and thatone a union member atthat. This is particularly significantsince Bancrofttestified thatRespondent"needed peoplewith [Looney's ] skills andability," and thatRespondentwas hiring at the time.I draw the inferencethat an openingwas availablefor Looney but his membership in the Unionwas the reasonthat suchopening wasnot offered to him.d.Finally, I credit Looney thatBancroftduring theinterviewcausedLooney to obtain theimpression thatBancroftwould not hirehim because he was a unionmember.e.Respondent in itsbrief vigorouslyurges thatit couldnot have entertained antiunionfeelings towards Looneybecause admittedlyBancroftshowed Looney "around theplant"when the interview was terminated.But I find thatthis argument is not conclusive,as I believethat employerssometimes show applicants"around a plant" withoutintendingto hire suchapplicants. In any event, I expresslyfind that Looney was not hired because he belonged to theUnion.2.As to the nature of the strikeIfind,on the testimony of Mantei, the Union's executivevice president,that at a union meeting it was voted to strikeon May 24for "recognition and a contract."See alsoGeneral Counsel'sExhibit 2 for the samewording on thepicket signs.And I further findthat a strike for recognitionand a contract is not an unfair labor practice strike.It is true,and Ifind,that onMay 29, 1974, pickets ofLocal 505 "first began to carrypicket signs with the .. .language [thereon that the]employees of Drug Package,Inc.are on unfair labor practice strike against DrugPackage, Inc." (See G.C. Exh.2.)The question then iswhether it has been established that said strike wasconverted into an unfair labor practice strike beginning onMay 29. I find thatitwas not so converted for two reasons.a.Mantei,on his own testimony,stated thatafterMay24 the employees were informed that the picket signs werechanged because"we were doing. . .an unfair laborpractice strike." But in my opinion this is insufficient,without even a brief descriptionof the unfair laborpractices against which the Union was striking, to changethe purposefor whichthe strike was originally instituted.Not only were the strikers not informed as to what theunfair labor practices were but neither was theirEmployer.Patently the only definite purpose expressed for the strike,and on which the employeesvoted,was that it was "forrecognition and a contract."Hence,there is no evidencethat the strikers and the Employer were aware of what 132DECISIONSOF NATIONAL LABOR RELATIONS BOARDaction by the Employer caused a change in the wording ofthe picket signs.Moreover,there is nothing in the record to indicate thatthe strikers and the Union abandoned the purpose of"recognition and a contract."But striking against unfairlabor practices does not comprehend a strike againstnonunfair labor practices.Hence, I am unable to find that anew purpose of the strike(unfair labor practices)absentevidence to that effect in the record.b.There is evidence that Mantei told some employees,such as Haney, that the language on the Union's picketsigns was changed about May 29 because "the companywas trying to undermine the status of the Union" and"unfair labor practices had been filed by both parties." Inmy opinion this fails to identify the unfair labor practices,and I so find. Hence, I further find that such failure tomention the unfair labor practices is inadequate to demon-strate to the strikers and their employer that the originalpurpose of the strike had been altered, especially since the8(a)(l)unfair labor practices found elsewhere in thisDecision were committed before the strike started on May24. Since such practices occurred before May 24, it wouldhave been a simple matter to include such conduct,as wellas the refusal to recognize and bargain,in the strike votetaken at the union meetings.Failure to do so causes me tofind that the strike was not caused by unfair labor practices.3.Whether the Union enjoyed a majority in thebargaining unitRespondent's brief acknowledges that "Local 505 admit-tedly secured authorization cards from a majority in theunit. . . .Respondent contends the cards are not reliableindicatorsof employee free choice." In view of saidadmissionIhereby fmd such majority without furtheranalysis of the number of signed cards received by theUnion. The question then is whether such majority is avalid one or, as Respondent contends, was obtained bymethods not sanctionedby the Act.A critical analysis of the record reveals that the Union'smajority is not tainted and that, therefore, it was lawfullyobtained.It is true that Michael Harris and his brotherNicholas requested a return of their cards but only afterSupervisor Dulle asked Michael if Michael had signed a cardand wanted it back. I credit Michael on this aspect of thecase. I find that Dulle improperly induced Michael andMichael conveyed to Nicholas the statement that Dulle saidthey would "be in better shape" if they asked for the returnof their cards. And I fmd, crediting Northcutt, that nothingemployee Northcutt told Michael or Nicholas taints Mi-chael's card.Nor do I find, crediting Mantei, that anything he said atunion meetings about the cards invalidates them,and thathis statements at such meetings pertaining to initiation feesand dues did not exceed the bounds of propriety. Cf.N. L R. B. v. Savair Manufacturing Co.,414 U.S. 270 (1973).Hence,Ifind that employees relying on his said statementsto sign cards were not illegally or improperly induced to doso.Cf.J.C.Penney Company, Inc.,215 NLRB 24 (1974).Certain witnesses of Respondent also testified as to whatMantei declared about initiation fees and dues. JeffreyCarl'soral testimony, which I have credited, does notindicate that employees were improperly induced to signcards. Lorrine Greenwalt's testimony is not credited as I donot believe thatMantei at a union meeting informedemployees that signed cards were being sought to present toRespondent to cause Respondent to "recognizethe factthat this particular union wants an election,"as shetestified. In addition I do not credit her because I creditMantei's version of what he said at union meetings. Also Ido not credit Greenwalt as to what she claims Mantei saidabout the initiation fee as I credit Mantei's contrarytestimony.And the testimony of Daisy Simmons as toinitiation fees does not indicate that improper solicitationoccurred to obtain her signature to a union card. I do notcredit Dennie Leffeler's testimony as to what Steven Hoardand other employees told him about the cards and initiationfees because I credit Hoard's testimony on this aspect of thecase.And I do not credit Norman Pyeatt as to what Northcuttand Thornton told him. One reason for not crediting Pyeattis that I cannot believe that he was told, as he testified, thatthe cards would be presented to Respondent's president"for election purposes." Patently an election can be hadwithout exhibitinga singlecard to an employer. Further, Ido not credit Edith Crypretas towhat was told her as towhat the purpose of the card was and what the initiation feewould be.Accordingly, I find that the Union's majority is a validone. SeeB. F. Goodrich Tire Company, A Division of the B. F.GoodrichCompany,209NLRB 1175 (1974). I do notconstrueN.L.R.B. v. Stone & Thomas,502 F.2d 957, (C.A.4, 1974), as requiring a contrary result.4.Whether Respondent committed any 8(a)(1)infractionsUpon considering and weighing the entire record in thiscaseIconclude, and therefore find, that Respondentcommitted acts, as set forth below in this subsection, whichcontravene Section 8(a)(1) of the Act. In arriving at saidfindings I have credited testimony in support thereof andhave not credited testimony not consonant with suchfindings; but, because of the length of this Decision, it doesnot seem desirable to state in any detail why I credit or donot credit a particular witness. Further, credited testimonywhich I find does not violate the Act is not recited below.a.Foreman Eichhorn told employee Ujhelyi that if aunionlikeLocal 505got in itwould probably forceRespondentout ofbusiness.At anothertimeEichhorn toldhim that Respondent's unprofitable box department mightbe abolished if the Unioncame in,thus causing "older age"employees to lose their jobs.Ifind that these statementsamount to more than an opinion protected by Section 8(c),and that they constitute conduct proscribed by Section8(a)(1), of the Act.b.Supervisor Bono told employee Heberer that if theUnion got in this would probably jeopardize the job ofHeberer, an epileptic, and would probably cause Respon-dent to stop providing a special bus which Heberer rode towork. At another time Bono told Heberer that if the Unioncame in he, Bono, would be "harder"on all the men. Bonoalso told Heberer that Heberer might lose his job if Heberer DRUG PACKAGE CO., INC.133went to a unionmeeting. I find these utterances by Bonoare threatsof reprisals forbidden by the Act.c.William Hart was told by Supervisor Charles Sim-mons that "if this union effort fails" a lot of people,includingBillJohnson,willbe fired. Later that daySimmons told Hart that if the Union got in Respondentwould get rid of a lot of deadwood in the litho department.These remarks by Simmons contravene Section 8(a)(1) ofthe Act, and I so find.d.Supervisor Eichhorn told a group of employees, oneof whom was Haney, that if the Union came in Respondentwould shut down its box department and discontinue busservice provided for "old people" employed by it. ThenEichhorn added that if the Union came in "we would soonhave to close down" and President Broemmelsiek would"shut the doors." (The remainder of said conversation byEichhorn in my opinion does not contravene the Act as itmerely states the rights of minorities and blacks, and I sofind.) I find that the foregoing comments of Eichhorn areprohibited by Section 8(a)(1) of the Act.At another time Supervisor Simmons told Haney thatwhen the Union got in "a lot of deadwood would be gone."And Supervisor Cooper twice recommended to Haney an"in-plant union as an alternativeto Local 505." Cooper alsocontended in this conversation that a union was instrumen-tal in shuttingdown Western Printing Company, and thathe believed Respondent's plant would close down if theUnion got in. I find that these remarks of Simmons areprohibited by Section 8(a)(1) of the Act.e.Supervisor Bono told employee Mary Tritsch that "ifwe got a union" he would be rough on the employees andthe employees would have to work a lot harder. I find thatthis statementisa threat of reprisal contravening Section8(a)(1) of the Act.f.SupervisorEichhorn telephoned employee CarolOstrowski, a striker, to ask if Carol had signed a card. Uponreceivingan affirmative reply he requested her to get itback, tear it up, and return to work. He also promised hertransportationif she had no way of getting to and fromwork, and closed with the statement, "it could be you don'thave a job with Drug Package any more." I find theforegoingconversation constitutesa violation of Section8(a)(1) of the Act.g.Supervisor Eichhorn told a group of employees,includingWayneMenne, that if the Union got in Respon-dent's box department would have to close, slow workers(tolerated by Respondent) would have to go, layoffs wouldbe instituted although they were never used in the pastwhen business was slow, there would be no more overtime,and some good workers would be terminated "to meet acertain quota of blacks." A few weeks before this EichhorntoldMenne that the employees, by trying to get a union,had ruined the attempts of the foremen to obtain somebenefits for the employees, that a union "closed down"MendelPrinting and WesternPrinting,and that a unionwouldcause Respondentto "close down the door" because"we'd price ourselves right out ofbusiness."The abovestatementsof Eichhorntransgress Section 8(a)(1) of theAct, and I so find.iIt is my opinion, and I find,that the failure and refusal to hire applicantfor employment George Looney is not flagrant and, consequently, ish.SupervisorCharles Simmons revealed to HaroldDouglas that Respondent "would have to fire a certainpercentage . . . and hire blacks if the Union got in" andthat if the Union gotin Simmonswould be enabled to getrid of some dead weight [suchas] BillJohnson . . . [and]some of the people in" the litho department. At anothertime Simmonsinformed Douglas that Respondent's presi-dent had enough money to close the plant and live on thelatter's farm if the Union came in. I find that the foregoingdeclarations by Simmons infringe Section 8(a)(1) of theAct.i.AssistantSalesManager Cooper asked Harold Doug-las if Douglas was involved with the Union. Upon receivingan affirmativeresponseCooper commented that this was"all wrong" and that the employees should have consideredan independent union rather than going to "extremes" suchas Local 505. This conversation of Cooper contravenesSection 8(a)(1) of the Act. However, the remainder ofCooper's remarks to Douglas are protected by Section 8(c)of the Act as they merely constitute an opinion as to howsales would be affected in the event the Union obtainedhigher wages.j.Foreman Bono asked employee Heath how the Unionwas doing and added that if the Union did not get inemployee Ivy and Edwards would be out of a job becausethey were very active on behalf of the Union. Continuing,Bono added that if the Union got in employees would belaid off when work became slack, although they were not solaid off in the past; thatRespondentwould have to hirecolored people; and that he would be a tougher boss. I findthat saidstatementsby Bono infringe Section 8(a)(1) of theAct.k.Employee MichaelHarris wasasked by SupervisorDulle whether Harris had signed a union card and, whenHarris replied that he had, whether he, Harris, wanted itback.Since Harris thenstated he did want it back Dullewrote the Union's address on a piece of paper for Harris.Dulle's said conversationcausedHarris to suggest to hisbrother, Nicholas, to gethis, Nicholas', union card back. Ifind thatDulle's saidconversation with Michael Harrisviolates Section 8(aXl) of the Act; but I further find thatNicholas' requesting in writing to have his card returnedwas notproximately caused by Dulle, so that such action byNicholas doesnot amountto a Section 8(a)(1) violation byDulle.5.Whethera bargainingorder is appropriateunder the circumstances of this caseBy committingthe 8(a)(l) violations,but not the 8(a)(3)violation,' found above I fmd that Respondent "commitsindependent and substantial unfair labor practices disrup-tiveof election conditions, ..." SeeN.L.R.B. v. GisselPacking Co., Inc.,395 U.S. 575, 591 (1969);N.L.R.B. v.Walgreen Co.,509 F.2d 1014 (C.A. 7, 1975). And I furtherfind that Respondent's said unfair labor practices areextensive and pervasive and that the "possibilityof erasingthe effects of [such] past practices and of ensuring a fairelection . . . by the use of traditionalremedies,thoughinsufficient to require a bargaining order absent an electionin which theUnionobtains a majority. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDpresent, is slight and that employee sentiment once ex-pressed through cards would,on balance,be betterprotect-ed bya bargaining order,..."SeeGissel, supraat 614-615.Also, I expressly fmd thata bargaining order isnecessaryto repair the unlawfuleffectof those unfairlaborpractices,thatsaid practices have created an atmospherein which afree andfair election cannot take place,and that the risksthat a fair election might notbe possibleare too great todisregard the desiresof employees alreadyexpressedthrough cards obtainedvalidly from a majority of suchemployees.SeeGissel,supraat615.Hence, I fmd that abargaining order is theonly appropriate remedy for theRespondent'sconduct.Steel-Fab,Inc.,212 NLRB 363(1974).6.Who should be included in the bargaining unitThe parties have been unable to agree on the status ofWilliam Hart, Gerald Heath, and Ezra Wilson. On the basisof their description of their duties I find that each is anemployee within the meaning of Section2(3) of the Act,and, therefore,should be included in the bargaining unit.Virginia L. Mutert, who signed a union card,wrote to theUnion approximately 3 weeks after the strike began onMay 24 requesting that her card be returned to her. I findthat notwithstanding this she remained in the unit. Sincethe Respondent has stipulated that the Union had obtainedsigned cards from a majority of those in the unit I find thatsaidmajority has not been affected by her said request,although I further find that her card may not be counted inascertainingtheUnion's majority on and after the datewhen the Union received her said request.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent,set forth in section III,above, found to constitute unfair labor practices, occurringin connection with its operations described in section I,above,have a close,intimate,and substantial relationshipto trade,traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYAs Respondent has been found to have engaged incertain unfair labor practices,I shall recommend that itceaseand desist therefrom and that it take specificaffirmative action, as set forth below, designed to effectuatethe policies of the Act.In view of the finding that Respondent discriminatedagainst George Looney in not hiring him when he appliedfor work, it will be recommended that Respondent beordered to offer him a job for which he is qualified, withoutprejudice to any seniority and other rights and privileges hewould have acquired as such employee. It will further berecommended thatLooney bemade whole for any loss ofearnings suffered by reason of the discrimination againsthim.In making Looney whole Respondent shall pay to him asum of money equal to that he would have earned as wagesfrom the date he should have been hired to the date aproper offer of employment is made to him, less his netearnings during such period.Such backpay, if any, is to becomputed on a quarterly basis in the manner established byF.W.Woolworth Company,90 NLRB 289 (1950), withinterest thereon at 6 percent per annum calculated accord-ing to the formula setforthinIsis Plumbing&Heating Co.,138 NLRB 716 (1962).Itwill also be recommended thatRespondent preserve and, upon request,make available tothe Board or its agents,allpertinent records and datanecessary to aid in analyzing and determining whateverbackpay may be due. Finally, it will be recommended thatRespondent post appropriate notices.The pervasiveness and substantiality of the 8(a)(1)infractions found above "strike at the heart of the employeerights safeguardedby the Act." Cf.L. E. JohnsonProducts,Inc.,179NLRB67, fn.l(1969).Accordingly,Ishallrecommend a broad Order to prevent further infraction ofthe Act byRespondent in any manner.SeeR. & R. ScreenEngraving,Inc.,151 NLRB1579, 1587 (1965).Uponthe basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.2.Respondentisanemployer within the meaning ofSection 2(2), and is engaged in commerce as defined inSection2(6) and (7), of the Act.3.By unlawfully interfering with, restraining, andcoercing its employees,as found herein,Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminatorily failing and refusing to hireGeorge Looney, an applicant for employment, therebydiscouraging membership in the Union, a labor organiza-tion,Respondent has engaged in unfair labor practicescondemned by Section 8(a)(3) and (1) of the Act.5.An appropriate unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment is thatdescribed in paragraph 7 of the complaint, and the Unionhas represented a majority of the employees therein at alltimes material.6.By refusing to recognize and bargain with the Unionon and after May 10, 1974, when the Union represented amajority of the employees in the unit mentioned in thepreceding paragraph,at a time when it engaged in substan-tial and pervasive unfair labor practices, Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(1) of the Act. DRUG PACKAGE CO., INC.1357.The foregoing unfair labor practices affect commercewithin the contemplation of Section 2(6) and(7) of the Act.8.The 8(a)(1) violations found herein constitute seriousand substantial practices disruptive of conditions whichwould permit the holding of a fair and free election andwarrant the imposition of an order directing Respondent torecognize and bargain with the Union as the exclusiverepresentative of the employees comprising the unit foundappropriateherein.9.Respondent has not committedanyother unfairlabor practicesas allegedin the complaint.[RecommendedOrder omitted from publication.]